



Exhibit 10.39


AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
THIS AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this “Agreement”) dated
as of November 16, 2018 (the “Effective Date”) between SILICON VALLEY BANK, a
California corporation (“Bank”), and NANOSTRING TECHNOLOGIES, INC., a Delaware
corporation (“Borrower”), provides the terms on which Bank shall lend to
Borrower and Borrower shall repay Bank.
RECITALS
A.    Bank and Borrower entered into that certain Loan and Security Agreement
(as the same has been amended, modified, supplemented, renewed, or otherwise
modified, from time to time, the “Prior Loan Agreement”) dated as of January 5,
2018 (the “Prior Loan Agreement Effective Date”).
B.    Borrower has requested, and Bank has agreed to replace, amend and restate
the Prior Loan Agreement in its entirety.
AGREEMENT
The parties hereby agree that the Prior Loan Agreement is hereby amended,
restated, and replaced in its entirety as follows:
1.    ACCOUNTING AND OTHER TERMS
Accounting terms not defined in this Agreement shall be construed following
GAAP. Calculations and determinations must be made following GAAP. Capitalized
terms not otherwise defined in this Agreement shall have the meanings set forth
in Section 13. All other terms contained in this Agreement, unless otherwise
indicated, shall have the meaning provided by the Code to the extent such terms
are defined therein.
2.    LOAN AND TERMS OF PAYMENT
2.1    Promise to Pay. Borrower hereby unconditionally promises to pay Bank the
outstanding principal amount of all Credit Extensions and accrued and unpaid
interest thereon as and when due in accordance with this Agreement.
2.2    Revolving Line.
(a)Availability. Subject to the terms and conditions of this Agreement and to
deduction of Reserves, Bank shall make Advances not exceeding the Availability
Amount. Amounts borrowed under the Revolving Line may be repaid and, prior to
the Revolving Line Maturity Date, reborrowed, subject to the applicable terms
and conditions precedent herein.
(b)Termination; Repayment. The Revolving Line terminates on the Revolving Line
Maturity Date or upon termination by Borrower subject to Section 12.1, when the
principal amount of all Advances, the unpaid interest thereon, and all other
Obligations relating to the Revolving Line shall be immediately due and payable,
including the fees set forth in Section 2.5(d).
2.3    Overadvances. If, at any time, the outstanding principal amount of any
Advances exceeds the lesser of either the Revolving Line or the Borrowing Base,
Borrower shall immediately pay to Bank in cash the amount of such excess (such
excess, the “Overadvance”). Without limiting Borrower’s obligation to repay Bank
any Overadvance, Borrower agrees to pay Bank interest on the outstanding amount
of any Overadvance, on demand, at a per annum rate equal to the rate that is
otherwise applicable to Advances plus five percent (5.0%).
2.4    Payment of Interest on the Credit Extensions.


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION




--------------------------------------------------------------------------------





(a)Interest Rate. Subject to Section 2.4(b), the principal amount outstanding
under the Revolving Line shall accrue interest at a floating per annum rate
equal to the greater of (i) one half of one percent (0.50%) above the Prime
Rate, and (ii) four and three quarters of one percent (4.75%), which interest
shall be payable monthly in accordance with Section 2.4(d) below.
(b)Default Rate. Immediately upon the occurrence and during the continuance of
an Event of Default, Obligations shall bear interest at a rate per annum which
is four percent (4.0%) above the rate that is otherwise applicable thereto (the
“Default Rate”) unless Bank elects to impose a smaller increase in its sole
discretion. Fees and expenses which are required to be paid by Borrower pursuant
to the Loan Documents (including, without limitation, Bank Expenses) but are not
paid when due shall bear interest until paid at a rate equal to the highest rate
applicable to the Obligations. Payment or acceptance of the increased interest
rate provided in this Section 2.4(b) is not a permitted alternative to timely
payment and shall not constitute a waiver of any Event of Default or otherwise
prejudice or limit any rights or remedies of Bank.
(c)Adjustment to Interest Rate. Changes to the interest rate of any Credit
Extension based on changes to the Prime Rate shall be effective on the effective
date of any change to the Prime Rate and to the extent of any such change.
(d)Payment; Interest Computation. Interest is payable monthly on the Payment
Date of each month and shall be computed on the basis of a 360-day year for the
actual number of days elapsed. In computing interest, (i) all payments received
after 12:00 p.m. Pacific time on any day shall be deemed received at the opening
of business on the next Business Day, and (ii) the date of the making of any
Credit Extension shall be included and the date of payment shall be excluded;
provided, however, that if any Credit Extension is repaid on the same day on
which it is made, such day shall be included in computing interest on such
Credit Extension.
2.5    Fees. Borrower shall pay to Bank:
(a)Intentionally Omitted.
(b)Amendment Fee and First Anniversary Fee. (i) A fully earned, non-refundable
amendment fee of Eighty-Seven Thousand Five Hundred Dollars ($87,500) (the
“Amendment Fee”) is earned as of, and due and payable on, the Effective Date;
and (ii) a fully earned, non-refundable anniversary fee of One Hundred Thousand
Dollars ($100,000) (the “First Anniversary Fee”) is earned as of the Effective
Date and is due and payable on the earlier to occur of (i) the one (1) year
anniversary of the Effective Date, (ii) the termination of this Agreement or
(iii) the occurrence of an Event of Default;
(c)Second Anniversary Fee. A fully earned, non-refundable anniversary fee of One
Hundred Thousand Dollars ($100,000) (the “Second Anniversary Fee”, and together
with the First Anniversary Fee, collectively, the “Anniversary Fees”) is earned
as of the Effective Date and is due and payable on the earlier to occur of
(i) the two (2) year anniversary of the Effective Date, (ii) the termination of
this Agreement or (iii) the occurrence of an Event of Default.
(d)Termination Fee. Upon termination of this Agreement or the termination of the
Revolving Line for any reason prior to the Revolving Line Maturity Date, in
addition to the payment of any other amounts then-owing, a termination fee in an
amount equal to (1) Four Hundred Thousand Dollars ($400,000) if terminated on or
before November 16, 2020, or (2) Two Hundred Thousand Dollars ($200,000) if
terminated on or after November 16, 2020 and prior to the Revolving Line
Maturity Date provided that no termination fee shall be charged if the credit
facility hereunder is replaced with a new facility from Bank.
(e)Good Faith Deposit. Borrower has paid to Bank a deposit of Twenty-Five
Thousand Dollars ($25,000) (the “Good Faith Deposit”) to initiate Bank’s due
diligence review process. Any portion of the Good Faith Deposit not utilized to
pay Bank Expenses through the Effective Date will be applied to the Amendment
Fee.
(f)Bank Expenses. All Bank Expenses (including reasonable attorneys’ fees and
expenses for documentation and negotiation of this Agreement) incurred through
and after the Effective Date, when due (or, if no stated due date, upon demand
by Bank).
(g)Fees Fully Earned. Unless otherwise provided in this Agreement or in a
separate writing by Bank, Borrower shall not be entitled to any credit, rebate,
or repayment of any fees earned by Bank pursuant to this Agreement
notwithstanding any termination of this Agreement or the suspension or
termination of Bank’s obligation to make loans and advances hereunder. Bank may
deduct amounts owing by Borrower under the clauses of this Section 2.5 pursuant
to the terms of Section 2.6(c). Bank shall provide Borrower written notice of
deductions made from the Designated Deposit Account pursuant to the terms of the
clauses of this Section 2.5
2.6    Payments; Application of Payments; Debit of Accounts.


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION




--------------------------------------------------------------------------------





(a)All payments to be made by Borrower under any Loan Document shall be made in
immediately available funds in Dollars, without setoff or counterclaim, before
12:00 p.m. Pacific time on the date when due. Payments of principal and/or
interest received after 12:00 p.m. Pacific time are considered received at the
opening of business on the next Business Day. When a payment is due on a day
that is not a Business Day, the payment shall be due the next Business Day, and
additional fees or interest, as applicable, shall continue to accrue until paid.
(b)Bank has the exclusive right to determine the order and manner in which all
payments with respect to the Obligations may be applied. Borrower shall have no
right to specify the order or the accounts to which Bank shall allocate or apply
any payments required to be made by Borrower to Bank or otherwise received by
Bank under this Agreement when any such allocation or application is not
specified elsewhere in this Agreement.
(c)Bank may debit any of Borrower’s deposit accounts, including the Designated
Deposit Account, for principal and interest payments or any other amounts
Borrower owes Bank when due. These debits shall not constitute a set-off.
2.7    Withholding. Payments received by Bank from Borrower under this Agreement
will be made free and clear of and without deduction for any and all present or
future taxes, levies, imposts, duties, deductions, withholdings, assessments,
fees or other charges imposed by any Governmental Authority (including any
interest, additions to tax or penalties applicable thereto). Specifically,
however, if at any time any Governmental Authority, applicable law, regulation
or international agreement requires Borrower to make any withholding or
deduction from any such payment or other sum payable hereunder to Bank, Borrower
hereby covenants and agrees that the amount due from Borrower with respect to
such payment or other sum payable hereunder will be increased to the extent
necessary to ensure that, after the making of such required withholding or
deduction, Bank receives a net sum equal to the sum which it would have received
had no withholding or deduction been required, and Borrower shall pay the full
amount withheld or deducted to the relevant Governmental Authority. Borrower
will, upon request, furnish Bank with proof reasonably satisfactory to Bank
indicating that Borrower has made such withholding payment; provided, however,
that Borrower need not make any withholding payment if the amount or validity of
such withholding payment is contested in good faith by appropriate and timely
proceedings and as to which payment in full is bonded or reserved against by
Borrower. The agreements and obligations of Borrower contained in this
Section 2.7 shall survive the termination of this Agreement.
3.    CONDITIONS OF LOANS
3.1    Conditions Precedent to Initial Credit Extension. Bank’s obligation to
make the initial Credit Extension is subject to the condition precedent that
Bank shall have received, in form and substance satisfactory to Bank, such
documents, and completion of such other matters, as Bank may reasonably deem
necessary or appropriate, including, without limitation:
(a)duly executed signatures to this Agreement;
(b)the completion of the Initial Audit;
(c)with respect to the initial Advance, a completed Borrowing Base Statement
(and any schedules related thereto and including any other information requested
by Bank with respect to Borrower’s Accounts); and
(d)payment of the fees and Bank Expenses then due as specified in Section 2.5
hereof.
3.2    Conditions Precedent to all Credit Extensions. Bank’s obligations to make
each Credit Extension, including the initial Credit Extension, is subject to the
following conditions precedent:
(a)timely receipt of the Credit Extension request and any materials and
documents required by Section 3.4;
(b)the representations and warranties in this Agreement shall be true, accurate,
and complete in all material respects on the date of the proposed Credit
Extension, and on the Funding Date of each Credit Extension; provided, however,
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date, and no Event of Default shall have
occurred and be continuing or result from the Credit Extension. Each Credit
Extension is Borrower’s representation and warranty on that date that the
representations and warranties in this Agreement remain true, accurate, and
complete in all material respects; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date; and


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION




--------------------------------------------------------------------------------





(c)Bank determines to its satisfaction that there has not been any Material
Adverse Change.
3.3    Covenant to Deliver. Borrower agrees to deliver to Bank each item
required to be delivered to Bank under this Agreement as a condition precedent
to any Credit Extension. Borrower expressly agrees that a Credit Extension made
prior to the receipt by Bank of any such item shall not constitute a waiver by
Bank of Borrower’s obligation to deliver such item, and the making of any Credit
Extension in the absence of a required item shall be in Bank’s sole discretion.
3.4    Procedures for Borrowing. Subject to the prior satisfaction of all other
applicable conditions to the making of an Advance set forth in this Agreement,
to obtain an Advance, Borrower (via an individual duly authorized by an
Administrator) shall notify Bank (which notice shall be irrevocable) by
electronic mail by 12:00 p.m. Pacific time on the Funding Date of the Advance.
Such notice shall be made by Borrower through Bank’s online banking program,
provided, however, if Borrower is not utilizing Bank’s online banking program,
then such notice shall be in a written format acceptable to Bank that is
executed by an Authorized Signer. Bank shall have received satisfactory evidence
that the Board has approved that such Authorized Signer may provide such notices
and request Advances. In connection with any such notification, Borrower must
promptly deliver to Bank by electronic mail or through Bank’s online banking
program such reports and information, including without limitation, sales
journals, cash receipts journals, accounts receivable aging reports, as Bank may
request in its sole discretion. Bank shall credit proceeds of an Advance to the
Designated Deposit Account. Bank may make Advances under this Agreement based on
instructions from an Authorized Signer or without instructions if the Advances
are necessary to meet Obligations which have become due.
4.    CREATION OF SECURITY INTEREST
4.1    Grant of Security Interest. Borrower hereby grants Bank, to secure the
payment and performance in full of all of the Obligations (other than inchoate
indemnity obligations), a continuing security interest in, and pledges to Bank,
the Collateral, wherever located, whether now owned or hereafter acquired or
arising, and all proceeds and products thereof.
Borrower acknowledges that it previously has entered, and/or may in the future
enter, into Bank Services Agreements with Bank. Regardless of the terms of any
Bank Services Agreement, Borrower agrees that any amounts Borrower owes Bank
thereunder shall be deemed to be Obligations hereunder and that it is the intent
of Borrower and Bank to have all such Obligations secured by the first priority
perfected security interest in the Collateral granted herein (subject only to
Permitted Liens that are permitted pursuant to the terms of this Agreement to
have superior priority to Bank’s Lien in this Agreement).
If this Agreement is terminated, Bank’s Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations and Bank
Services obligations that are fully cash collateralized as set forth in this
Section 4.1) are repaid in full in cash. Upon payment in full in cash of the
Obligations (other than inchoate indemnity obligations) and at such time as
Bank’s obligation to make Credit Extensions has terminated, Bank shall, at the
sole cost and expense of Borrower, promptly terminate the security interest
granted herein and release its Liens in the Collateral and all rights therein
shall revert to Borrower. In the event (x) all Obligations (other than inchoate
indemnity obligations), except for Bank Services, are satisfied in full, and
(y) this Agreement is terminated, Bank shall terminate the security interest
granted herein upon Borrower providing cash collateral acceptable to Bank in its
good faith business judgment for Bank Services, if any. In the event such Bank
Services consist of outstanding Letters of Credit, Borrower shall provide to
Bank cash collateral in an amount equal to (x) if such Letters of Credit are
denominated in Dollars, then at least one hundred five percent (105.0%); and
(y) if such Letters of Credit are denominated in a Foreign Currency, then at
least one hundred ten percent (110.0%), of the Dollar Equivalent of the face
amount of all such Letters of Credit plus all interest, fees, and costs due or
to become due in connection therewith (as estimated by Bank in its good faith
business judgment), to secure all of the Obligations relating to such Letters of
Credit.
4.2    Priority of Security Interest. Borrower represents, warrants, and
covenants that the security interest granted herein is and shall at all times
continue to be a first priority perfected security interest in the Collateral
(subject only to Permitted Liens that are permitted pursuant to the terms of
this Agreement to have superior priority to Bank’s Lien under this Agreement and
subject to the CRG Intercreditor Agreement).
4.3    Authorization to File Financing Statements. Borrower hereby authorizes
Bank to file financing statements, without notice to Borrower, with all
appropriate jurisdictions to perfect or protect Bank’s interest or rights
hereunder, including a notice that any disposition of the Collateral in
violation of this Agreement, by either Borrower or any other Person, shall be
deemed to violate the rights of Bank under the Code.
5.    REPRESENTATIONS AND WARRANTIES
Borrower represents and warrants as follows:
5.1    Due Organization, Authorization; Power and Authority. Borrower is duly
existing and in good standing as a Registered Organization in its jurisdiction
of formation and is qualified and licensed to do business and is in good
standing


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION




--------------------------------------------------------------------------------





in any jurisdiction in which the conduct of its business or its ownership of
property requires that it be qualified except where the failure to do so could
not reasonably be expected to have a material adverse effect on Borrower’s
business. In connection with this Agreement, Borrower has delivered to Bank a
completed certificate signed by Borrower, entitled “Perfection Certificate” (the
“Perfection Certificate”). Borrower represents and warrants to Bank that
(a) Borrower’s exact legal name is that indicated on the Perfection Certificate
and on the signature page hereof; (b) Borrower is an organization of the type
and is organized in the jurisdiction set forth in the Perfection Certificate;
(c) the Perfection Certificate accurately sets forth Borrower’s organizational
identification number or accurately states that Borrower has none; (d) the
Perfection Certificate accurately sets forth Borrower’s place of business, or,
if more than one, its chief executive office as well as Borrower’s mailing
address (if different than its chief executive office); (e) Borrower (and each
of its predecessors) has not, in the past five (5) years, changed its
jurisdiction of formation, organizational structure or type, or any
organizational number assigned by its jurisdiction; and (f) all other
information set forth on the Perfection Certificate pertaining to Borrower and
each of its Subsidiaries is accurate and complete in all material respects (it
being understood and agreed that Borrower may from time to time update certain
information in the Perfection Certificate after the Effective Date to the extent
permitted by one or more specific provisions in this Agreement). Bank hereby
agrees that the Perfection Certificate shall be deemed to be updated to reflect
information provided in any notice delivered by Borrower to Bank as required
pursuant to Section 6.2(i) or Section 7.2 below.
The execution, delivery and performance by Borrower of the Loan Documents to
which it is a party have been duly authorized, and do not (i) conflict with any
of Borrower’s organizational documents, (ii) contravene, conflict with,
constitute a default under or violate any material Requirement of Law,
(iii) contravene, conflict or violate any applicable order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which Borrower or any of its Subsidiaries or any of their property or assets may
be bound or affected, (iv) require any action by, filing, registration, or
qualification with, or Governmental Approval from, any Governmental Authority
(except such Governmental Approvals which have already been obtained and are in
full force and effect or are being obtained pursuant to Section 6.1(b)), or
(v) conflict with, contravene, constitute a default or breach under, or result
in or permit the termination or acceleration of, any material agreement by which
Borrower is bound. Borrower is not in default under any agreement to which it is
a party or by which it is bound in which the default could reasonably be
expected to have a material adverse effect on Borrower’s business.
5.2    Collateral. Borrower has good title to, rights in, and the power to
transfer each item of the Collateral upon which it purports to grant a Lien
hereunder, free and clear of any and all Liens except Permitted Liens. Borrower
has no Collateral Accounts at or with any bank or financial institution other
than Bank or Bank’s Affiliates except for the Collateral Accounts described in
the Perfection Certificate delivered to Bank in connection herewith and which
Borrower has taken such actions as requested by Bank to give Bank a perfected
security interest therein, pursuant to the terms of Section 6.8(b) (and upon
delivery of such notice the Perfection Certificate will be deemed to be updated
with the information contained in such notice). The Accounts are bona fide,
existing obligations of the Account Debtors.
The Collateral is not in the possession of any third party bailee (such as a
warehouse) except as otherwise provided in the Perfection Certificate. None of
the components of the Collateral shall be maintained at locations other than as
provided in the Perfection Certificate or as permitted pursuant to Section 7.2.
All Inventory is in all material respects of good and marketable quality, free
from material defects.
Borrower is the sole owner of the Intellectual Property which it owns or
purports to own except for licenses granted to its customers in the ordinary
course of business, (b) over-the-counter software that is commercially available
to the public, and (c) material Intellectual Property licensed to Borrower and
noted on the Perfection Certificate (as may be updated from time to time
pursuant to Section 6.8(b)). Each Patent which it owns or purports to own and
which is material to Borrower’s business is valid and enforceable, and no part
of the Intellectual Property which Borrower owns or purports to own and which is
material to Borrower’s business has been judged invalid or unenforceable, in
whole or in part. To the best of Borrower’s knowledge, no claim has been made
that any part of the Intellectual Property violates the rights of any third
party except to the extent such claim would not reasonably be expected to have a
material adverse effect on Borrower’s business.
Except as noted on the Perfection Certificate, Borrower is not a party to, nor
is it bound by, any Restricted License.
5.3    Accounts Receivable.
(a)For each Account with respect to which Advances are requested, on the date
each Advance is requested and made, such Account shall be an Eligible Account.
(b)All statements made and all unpaid balances appearing in all invoices,
instruments and other documents evidencing the Eligible Accounts are and shall
be true and correct and all such invoices, instruments and other documents, and
all of Borrower’s Books are genuine and in all respects what they purport to be.
All sales and other transactions underlying or giving rise to each Eligible
Account shall comply in all material respects with all applicable laws and


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION




--------------------------------------------------------------------------------





governmental rules and regulations. Borrower has no knowledge of any actual or
imminent Insolvency Proceeding of any Account Debtor whose accounts are Eligible
Accounts in any Borrowing Base Statement. To the best of Borrower’s knowledge,
all signatures and endorsements on all documents, instruments, and agreements
relating to all Eligible Accounts are genuine, and all such documents,
instruments and agreements are legally enforceable in accordance with their
terms.
(c)For any item of Inventory consisting of Eligible Inventory in any Borrowing
Base Report, such Inventory (i) consists of finished goods, in good, new, and
salable condition, which is not perishable, returned, consigned, obsolete, not
sellable, damaged, or defective, and is not comprised of demonstrative or custom
inventory, works in progress, packaging or shipping materials, or supplies;
(ii) meets all applicable governmental standards in all material respects;
(iii) has been manufactured in compliance with the Fair Labor Standards Act;
(iv) is not subject to any Liens, except the first priority Liens granted or in
favor of Bank under this Agreement or any of the other Loan Documents and
Permitted Liens; and (v) is located in the United States at the locations
identified by Borrower in the Perfection Certificate where it maintains
Inventory (or at any location permitted under Section 7.2).
5.4    Litigation. Except as may be disclosed to Bank pursuant to
Section 6.2(i), there are no actions or proceedings pending or, to the knowledge
of any Responsible Officer, threatened in writing by or against Borrower or any
of its Subsidiaries involving more than, individually or in the aggregate, Five
Hundred Thousand Dollars ($500,000).
5.5    Financial Statements; Financial Condition. All consolidated financial
statements for Borrower and any of its Subsidiaries delivered to Bank by
submission to the Financial Statement Repository or otherwise submitted to Bank
fairly present in all material respects Borrower’s consolidated financial
condition and Borrower’s consolidated results of operations as of the dates and
for the periods presented (subject to year-end adjustments and the absence of
footnotes). There has not been any material deterioration in Borrower’s
consolidated financial condition since the date of the most recent financial
statements submitted to the Financial Statement Repository or otherwise
submitted to Bank.
5.6    Solvency. The fair salable value of Borrower’s consolidated assets
(including goodwill minus disposition costs) exceeds the fair value of
Borrower’s liabilities as they mature; Borrower is not left with unreasonably
small capital after the transactions in this Agreement; and Borrower is able to
pay its debts (including trade debts) as they mature.
5.7    Regulatory Compliance. Borrower is not an “investment company” or a
company “controlled” by an “investment company” under the Investment Company Act
of 1940, as amended. Borrower is not engaged as one of its important activities
in extending credit for margin stock (under Regulations X, T and U of the
Federal Reserve Board of Governors). Borrower (a) has complied in all material
respects with all Requirements of Law, and (b) has not violated any Requirements
of Law the violation of which could reasonably be expected to have a material
adverse effect on its business. None of Borrower’s or any of its Subsidiaries’
properties or assets has been used by Borrower or any Subsidiary or, to the best
of Borrower’s knowledge, by previous Persons, in disposing, producing, storing,
treating, or transporting any hazardous substance other than legally. Borrower
and each of its Subsidiaries have obtained all consents, approvals and
authorizations of, made all declarations or filings with, and given all notices
to, all Governmental Authorities that are necessary to continue their respective
businesses as currently conducted, except where failure to obtain or make such
consents, declarations, filings or notices could not reasonably be expected to
have a material adverse effect on Borrower’s business.
5.8    Subsidiaries; Investments. Borrower does not own any stock, partnership,
or other ownership interest or other equity securities except for Permitted
Investments.
5.9    Tax Returns and Payments; Pension Contributions. Borrower has timely
filed all required tax returns and reports or extensions thereof, and Borrower
has timely paid all foreign, federal, state and local taxes, assessments,
deposits and contributions owed by Borrower except (a) to the extent such taxes
are being contested in good faith by appropriate proceedings promptly instituted
and diligently conducted, so long as such reserve or other appropriate
provision, if any, as shall be required in conformity with GAAP shall have been
made therefor, or (b) if such taxes, assessments, deposits and contributions do
not, individually or in the aggregate, exceed Fifty Thousand Dollars ($50,000).
To the extent Borrower defers payment of any contested taxes, Borrower shall
(i) notify Bank in writing of the commencement of, and any material development
in, the proceedings, and (ii) post bonds or take any other steps required to
prevent the Governmental Authority levying such contested taxes from obtaining a
Lien upon any of the Collateral that is other than a “Permitted Lien.” Borrower
is unaware of any claims or adjustments proposed for any of Borrower’s prior tax
years which could result in additional taxes becoming due and payable by
Borrower in excess of Fifty Thousand Dollars ($50,000). Borrower has paid all
amounts necessary to fund all present pension, profit sharing and deferred
compensation plans in accordance with their terms, and Borrower has not
withdrawn from participation in, and has not permitted partial or complete
termination of, or permitted the occurrence of any other event with respect to,
any such plan which could reasonably be


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION




--------------------------------------------------------------------------------





expected to result in any liability of Borrower, including any liability to the
Pension Benefit Guaranty Corporation or its successors or any other governmental
agency.
5.10    Use of Proceeds. Borrower shall use the proceeds of the Credit
Extensions solely as working capital and to fund its general business
requirements and not for personal, family, household or agricultural purposes.
5.11    Full Disclosure. No written representation, warranty or other statement
of Borrower in any report, certificate, or written statement submitted to the
Financial Statement Repository or otherwise submitted to Bank, as of the date
such representation, warranty, or other statement was made, taken together with
all such written reports, written certificates, and written statements submitted
to the Financial Statement Repository or otherwise submitted to Bank, contains
any untrue statement of a material fact or omits to state a material fact
necessary to make the statements contained in the written reports, written
certificates, or written statements not misleading when made (it being
recognized by Bank that the projections and forecasts provided by Borrower in
good faith and based upon reasonable assumptions are not viewed as facts and
that actual results during the period or periods covered by such projections and
forecasts may differ from the projected or forecasted results).
5.12    Definition of “Knowledge.” For purposes of the Loan Documents, whenever
a representation or warranty is made to Borrower’s knowledge or awareness, to
the “best of” Borrower’s knowledge, or with a similar qualification, knowledge
or awareness means the actual knowledge, after reasonable investigation, of any
Responsible Officer.
6.    AFFIRMATIVE COVENANTS
Borrower shall do all of the following:
6.1    Government Compliance.
(a)Maintain its and all its Subsidiaries’ legal existence and good standing in
their respective jurisdictions of formation and maintain qualification in each
jurisdiction in which the failure to so qualify would reasonably be expected to
have a material adverse effect on Borrower’s business or operations. Borrower
shall comply, and have each Subsidiary comply, in all material respects, with
all laws, ordinances and regulations to which it is subject, except to the
extent noncompliance with which could not reasonably be expected to have a
material adverse effect on Borrower’s business.
(b)Obtain all of the Governmental Approvals necessary for the performance by
Borrower of its obligations under the Loan Documents to which it is a party and
the grant of a security interest to Bank in all of the Collateral. Borrower
shall promptly provide copies of any such obtained Governmental Approvals to
Bank.
6.2    Financial Statements, Reports. Provide Bank with the following by
submitting to the Financial Statement Repository or otherwise submitting to
Bank:
(a)a Borrowing Base Statement accompanied by a detailed accounts receivable
ledger (and any schedules related thereto and including any other information
requested by Bank with respect to Borrower’s Accounts) (i) with each request for
an Advance, (ii) no later than Friday of each week when a Streamline Period is
not in effect and any Advances are outstanding, (iii) within thirty (30) days
after the end of each month when a Streamline Period is in effect and any
Advances are outstanding, and (iv) within forty-five (45) days after the end of
each fiscal quarter of Borrower when no Advances are outstanding;
(b)within forty-five (45) days after the end of each fiscal quarter of Borrower,
(A) accounts receivable agings, aged by invoice date, (B) accounts payable
agings, aged by invoice date, and (C) if any Advances are outstanding,
reconciliations of accounts receivable agings (aged by invoice date), general
ledger, detailed accounts receivable ledger, and detailed listing of Account
Debtors, and (D) monthly perpetual inventory reports for Inventory valued on a
first-in, first-out basis at the lower of cost or market (in accordance with
GAAP) or such other inventory reports as are requested by Bank in its good faith
business judgment;
(c)as soon as available, but no later than forty-five (45) days after the end of
each fiscal quarter of Borrower (except for the fourth (4th) fiscal quarter of
each fiscal year), a consolidated balance sheet and income statement covering
Borrower’s consolidated operations for such fiscal in form consistent with such
reports filed with the SEC (the “Quarterly Financial Statements”);
(d)within forty-five (45) days after the end of each fiscal quarter of Borrower
and together with the Quarterly Financial Statements, a completed Compliance
Statement, confirming that, as of the end of such fiscal quarter, Borrower was
in full compliance with all of the terms and conditions of this Agreement, and
setting forth calculations showing compliance with the financial covenants set
forth in this Agreement and such other information as Bank may reasonably
request;


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION




--------------------------------------------------------------------------------





(e)within sixty (60) days after the end of each fiscal year of Borrower, and
contemporaneously with any updates or amendments thereto, (A) annual operating
budgets (including income statements, balance sheets and cash flow statements,
by month) for the upcoming fiscal year of Borrower, and (B) annual financial
projections for the subsequent fiscal year, in each case as approved by the
Board, together with any related business forecasts presented together with such
annual financial projections (for example, Borrower shall deliver its operating
budget and financial projections for its fiscal year ending December 31, 2018
within 60 days after the last day of its fiscal year ending December 31, 2017);
(f)as soon as available, and in any event within ninety (90) days following the
end of Borrower’s fiscal year, annual consolidated financial statements covering
Borrower’s consolidated operations for such fiscal in form consistent with such
reports filed with the SEC;
(g)prompt written notice of any changes to the beneficial ownership information
set out in Item 13 of the Perfection Certificate. Borrower understands and
acknowledges that Bank relies on such true, accurate and up-to-date beneficial
ownership information to meet Bank’s regulatory obligations to obtain, verify
and record information about the beneficial owners of its legal entity
customers;
(h)within five (5) days of filing, copies of all periodic and other reports,
proxy statements and other materials filed by Borrower and/or any Guarantor with
the SEC, any Governmental Authority succeeding to any or all of the functions of
the SEC or with any national securities exchange, or distributed to its
shareholders, as the case may be. Documents required to be delivered pursuant to
the terms hereof (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date on which Borrower
posts such documents on Borrower’s website on the internet at Borrower’s website
address, or provides a link or other access thereto to an email account
specified by Bank;
(i)within five (5) days of delivery, copies of all statements, reports and
notices made available to Borrower’s security holders or to any holders of
Subordinated Debt;
(j)prompt report of any legal actions pending or threatened in writing against
Borrower or any of its Subsidiaries that could result in damages or costs to
Borrower or any of its Subsidiaries of, individually or in the aggregate, Five
Hundred Thousand Dollars ($500,000) or more;
(k)together with the next Compliance Statement to be delivered after the closing
of any Permitted Commercialization Arrangement for which the value of the cash
and tangible property Investments by Borrower (valued at cost) would exceed Two
Million Five Hundred Thousand Dollars ($2,500,000), executed copies of the
transaction documents for such Permitted Commercialization Arrangement; and
(l)promptly, from time to time, such other information regarding Borrower or
compliance with the terms of any Loan Documents as reasonably requested by Bank.
Any submission by Borrower of a Compliance Statement, a Borrowing Base Statement
or any other financial statement submitted to the Financial Statement Repository
pursuant to this Section 6.2 or otherwise submitted to Bank shall be deemed to
be a representation by Borrower that (i) as of the date of such Compliance
Statement, Borrowing Base Statement or other financial statement, the
information and calculations set forth therein are true, accurate and correct,
(ii) as of the end of the compliance period set forth in such submission,
Borrower is in complete compliance with all required covenants except as noted
in such Compliance Statement, Borrowing Base Statement or other financial
statement, as applicable, (iii) as of the date of such submission, no Events of
Default have occurred or are continuing, (iv) all representations and warranties
other than any representations or warranties that are made as of a specific date
in Section 5 remain true and correct in all material respects as of the date of
such submission except as noted in such Compliance Statement, Borrowing Base
Statement or other financial statement, as applicable, (v) as of the date of
such submission, Borrower and each of its Subsidiaries has timely filed all
required tax returns and reports, and Borrower has timely paid all foreign,
federal, state and local taxes, assessments, deposits and contributions owed by
Borrower except as otherwise permitted pursuant to the terms of Section 5.9, and
(vi) as of the date of such submission, no Liens have been levied or claims made
against Borrower or any of its Subsidiaries relating to unpaid employee payroll
or benefits of which Borrower has not previously provided written notification
to Bank.
6.3    Accounts Receivable.
(a)Schedules and Documents Relating to Accounts. Borrower shall deliver to Bank
transaction reports and schedules of collections, as provided in Section 6.2, on
Bank’s standard forms; provided, however, that Borrower’s failure to execute and
deliver the same shall not affect or limit Bank’s Lien and other rights in all
of Borrower’s Accounts, nor shall Bank’s failure to advance or lend against a
specific Account affect or limit Bank’s Lien and other rights therein. If
reasonably requested by Bank, Borrower shall furnish Bank with copies (or, at
Bank’s request, originals) of all contracts, orders, invoices,


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION




--------------------------------------------------------------------------------





and other similar documents, and all shipping instructions, delivery receipts,
bills of lading, and other evidence of delivery, for any goods the sale or
disposition of which gave rise to such Accounts. In addition, Borrower shall
deliver to Bank, on its reasonable request, the originals of all instruments,
chattel paper, security agreements, guarantees and other documents and property
evidencing or securing any Accounts, in the same form as received, with all
necessary indorsements, and copies of all credit memos.
(b)Disputes. Borrower shall promptly notify Bank of all disputes or claims
relating to Accounts in excess of Five Hundred Thousand Dollars ($500,000).
Borrower may forgive (completely or partially), compromise, or settle any
Account for less than payment in full, or agree to do any of the foregoing so
long as (i) Borrower does so in good faith, in a commercially reasonable manner,
in the ordinary course of business, in arm’s-length transactions, and reports
the same in excess of Fifty Thousand Dollars ($50,000) to Bank in the regular
reports provided to Bank; (ii) no Event of Default has occurred and is
continuing; and (iii) after taking into account all such discounts, settlements
and forgiveness, the total outstanding Advances will not exceed the lesser of
the Revolving Line or the Borrowing Base.
(c)Collection of Accounts. Borrower shall direct Account Debtors to deliver or
transmit all proceeds of Accounts into a lockbox account, or such other “blocked
account” as specified by Bank (either such account, the “Cash Collateral
Account”). Whether or not an Event of Default has occurred and is continuing,
Borrower shall immediately deliver all payments on and proceeds of Accounts to
the Cash Collateral Account. Subject to Bank’s right to maintain a reserve
pursuant to Section 6.3(d), all amounts received in the Cash Collateral Account
shall be (i) when a Streamline Period is not in effect, applied to immediately
reduce the Obligations under the Revolving Line (unless Bank, in its sole
discretion, at times when an Event of Default exists, elects not to so apply
such amounts), or (ii) when a Streamline Period is in effect, transferred on a
daily basis to Borrower’s operating account with Bank. Borrower hereby
authorizes Bank to transfer to the Cash Collateral Account any amounts that Bank
reasonably determines are proceeds of the Accounts (provided that Bank is under
no obligation to do so and this allowance shall in no event relieve Borrower of
its obligations hereunder).
(d)Reserves. Notwithstanding any terms in this Agreement to the contrary, at
times when an Event of Default exists, Bank may hold any proceeds of the
Accounts and any amounts in the Cash Collateral Account that are not applied to
the Obligations pursuant to Section 6.3(c) above (including amounts otherwise
required to be transferred to Borrower’s operating account with Bank when a
Streamline Period is in effect) as a reserve to be applied to any Obligations
regardless of whether such Obligations are then due and payable.
(e)Returns. Provided no Event of Default has occurred and is continuing, if any
Account Debtor returns any Inventory to Borrower, Borrower shall promptly
(i) determine the reason for such return, (ii) issue a credit memorandum to the
Account Debtor in the appropriate amount, and (iii) for returns in excess of
Five Hundred Thousand Dollars ($500,000), provide a copy of such credit
memorandum to Bank, upon request from Bank. In the event any attempted return
occurs after the occurrence and during the continuance of any Event of Default,
Borrower shall hold the returned Inventory in trust for Bank, and immediately
notify Bank of the return of the Inventory.
(f)Verifications; Confirmations; Credit Quality; Notifications. Bank may, from
time to time, (i) verify and confirm directly with the respective Account
Debtors the validity, amount and other matters relating to the Accounts, either
in the name of Borrower or Bank or such other name as Bank may choose, and
notify any Account Debtor of Bank’s security interest in such Account after
consultation and notice to Borrower (unless an Event of Default is continuing)
and/or (ii) conduct a credit check of any Account Debtor to approve any such
Account Debtor’s credit.
(g)No Liability. Bank shall not be responsible or liable for any shortage or
discrepancy in, damage to, or loss or destruction of, any goods, the sale or
other disposition of which gives rise to an Account, or for any error, act,
omission, or delay of any kind occurring in the settlement, failure to settle,
collection or failure to collect any Account, or for settling any Account in
good faith for less than the full amount thereof, nor shall Bank be deemed to be
responsible for any of Borrower’s obligations under any contract or agreement
giving rise to an Account. Nothing herein shall, however, relieve Bank from
liability for its own gross negligence or willful misconduct.
6.4    Remittance of Proceeds. Except as otherwise provided in Section 6.3(c),
deliver, in kind, all proceeds arising from the disposition of any Collateral to
Bank in the original form in which received by Borrower not later than the
following Business Day after receipt by Borrower, to be applied to the
Obligations (a) prior to an Event of Default, pursuant to the terms of
Section 6.3(c) hereof, and (b) after the occurrence and during the continuance
of an Event of Default, pursuant to the terms of Section 9.4 hereof; provided
that, if no Event of Default has occurred and is continuing, Borrower shall not
be obligated to remit to Bank the proceeds of any Collateral. Nothing in this
Section 6.4 limits the restrictions on disposition of Collateral set forth
elsewhere in this Agreement.


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION




--------------------------------------------------------------------------------





6.5    Taxes; Pensions. Timely file, and require each of its Subsidiaries to
timely file, all required tax returns and reports (or extensions thereof) and
timely pay, and require each of its Subsidiaries to timely pay, all foreign,
federal, state and local taxes, assessments, deposits and contributions owed by
Borrower and each of its Subsidiaries, except for deferred payment of any taxes
contested pursuant to the terms of Section 5.9 hereof, and shall deliver to
Bank, on demand, appropriate certificates attesting to such payments, and pay
all amounts necessary to fund all present pension, profit sharing and deferred
compensation plans in accordance with their terms.
6.6    Access to Collateral; Books and Records. At reasonable times, on three
(3) Business Days’ notice (provided no notice is required if an Event of Default
has occurred and is continuing), Bank, or its agents, shall have the right to
inspect the Collateral and the right to audit and copy Borrower’s Books. The
foregoing inspections and audits shall be conducted no more often than once
every twelve (12) months (or more frequently as Bank in its sole discretion
determines that conditions warrant) unless an Event of Default has occurred and
is continuing in which case such inspections and audits shall occur as often as
Bank shall determine is necessary. The foregoing inspections and audits shall be
conducted at Borrower’s expense and the charge therefor shall be One Thousand
Dollars ($1,000) per person per day (or such higher amount as shall represent
Bank’s then-current standard charge for the same), plus reasonable out-of-pocket
expenses. In the event Borrower and Bank schedule an audit more than eight (8)
days in advance, and Borrower cancels or seeks to or reschedules the audit with
less than eight (8) days written notice to Bank, then (without limiting any of
Bank’s rights or remedies) Borrower shall pay Bank a fee of Two Thousand Dollars
($2,000) plus any out-of-pocket expenses incurred by Bank to compensate Bank for
the anticipated costs and expenses of the cancellation or rescheduling. Borrower
hereby acknowledges that the Initial Audit will be conducted prior to the
initial Advance but not later than ninety (90) days after the Effective Date. In
addition, Bank reserves the right, in its good faith business judgment as
conditions warrant, to conduct an independent third party appraisal of
Borrower’s Inventory at Borrower’s sole cost and expense.
6.7    Insurance.
(a)Keep its business and the Collateral insured for risks and in amounts
standard for companies in Borrower’s industry and location and as Bank may
reasonably request. Insurance policies shall be in a form, with financially
sound and reputable insurance companies that are not Affiliates of Borrower, and
in amounts that are satisfactory to Bank. All property policies shall have a
lender’s loss payable endorsement showing Bank as a lender loss payee. All
liability policies shall show, or have endorsements showing, Bank as an
additional insured. Bank shall be named as lender loss payee and/or additional
insured with respect to any such insurance providing coverage in respect of any
Collateral.
(b)Ensure that proceeds payable under any property policy with respect to
Collateral are, at Bank’s option, payable to Bank on account of the Obligations.
Notwithstanding the foregoing, (i) so long as no Event of Default has occurred
and is continuing, Borrower shall have the option of applying the proceeds of
any casualty policy with respect to casualties to Collateral of up to Five
Hundred Thousand Dollars ($500,000) in the aggregate for all losses under all
casualty policies in any one year, toward the replacement or repair of destroyed
or damaged property; provided that any such replaced or repaired property
(A) shall be of equal or like value as the replaced or repaired Collateral and
(B) shall be deemed Collateral in which Bank has been granted a first priority
security interest, and (ii) after the occurrence and during the continuance of
an Event of Default, all proceeds payable under such casualty policy shall, at
the option of Bank, be payable to Bank on account of the Obligations.
(c)At Bank’s request, Borrower shall deliver certified copies of insurance
policies and evidence of all premium payments. Each provider of any such
insurance required under this Section 6.7 shall agree, by endorsement upon the
policy or policies issued by it or by independent instruments furnished to Bank,
that it will give Bank twenty (20) days (ten (10) days for non-payment of
premium) prior written notice before any such policy or policies shall be
canceled. If Borrower fails to obtain insurance as required under this
Section 6.7 or to pay any amount or furnish any required proof of payment to
third persons and Bank, Bank may make all or part of such payment or obtain such
insurance policies required in this Section 6.7, and take any action under the
policies Bank deems prudent.
6.8    Accounts.
(a)Maintain with Bank and Bank’s Affiliates (i) the Cash Collateral Account and
(ii) its primary banking relationship, including, without limitation, operating
and other deposit accounts, and securities/investment accounts, cash management,
asset management, letters of credit and corporate credit cards. Notwithstanding
the foregoing, Borrower may maintain corporate credit cards with American
Express as permitted under clause (e) of the definition of Permitted
Indebtedness and Excluded Accounts. Any Guarantor shall maintain all depository,
operating and securities/investment accounts with Bank and Bank’s Affiliates.


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION




--------------------------------------------------------------------------------





(b)In addition to and without limiting the restrictions in clause (a), Borrower
shall provide Bank five (5) days prior written notice before establishing any
Collateral Account at or with any bank or financial institution other than Bank
or Bank’s Affiliates. For each Collateral Account that Borrower at any time
maintains, Borrower shall cause the applicable bank or financial institution
(other than Bank) at or with which any Collateral Account is maintained to
execute and deliver a Control Agreement or other appropriate instrument with
respect to such Collateral Account to perfect Bank’s Lien in such Collateral
Account in accordance with the terms hereunder which Control Agreement may not
be terminated without the prior written consent of Bank. The provisions of the
previous sentence shall not apply to Excluded Accounts.
6.9    Financial Covenants. Maintain:
(a)Minimum Liquidity. At all times, Liquidity of greater than Two Million
Dollars ($2,000,000).
(b)Minimum Revenue. Tested as of the last day of each fiscal year of Borrower
for the trailing twelve (12) month period then ended, minimum revenue
(determined in accordance with GAAP) of at least the following amounts:
        
Fiscal Year Ending
Minimum Revenue
December 31, 2019
$[†]
December 31, 2020
$[†]

Notwithstanding anything to the contrary contained in this Section 6.9, in the
event that Borrower fails to comply with the covenants contained in Section 6.9
(a) and (b) (such covenants for such applicable periods being the “Specified
Financial Covenants”), Borrower shall have the right at any time in the twelve
(12) months prior to, or within ninety (90) days of, the end of the respective
calendar year:
(i)    to issue additional shares of equity interests of Borrower in exchange
for cash (the “Equity Cure Right”), or
(ii)    to borrow Permitted Cure Debt (the “Subordinated Debt Cure Right” and,
collectively with the Equity Cure Right, the “Cure Right”),
in an amount equal to the revenue required in section 6.9(b) less Borrower’s
annual revenue (the “Cure Amount”). The cash therefrom immediately shall be
contributed as equity or subordinated debt, as applicable, to Borrower, and upon
the receipt by Borrower of the Cure Amount pursuant to the exercise of such Cure
Right, such Cure Amount shall be deemed to constitute revenue of Borrower for
purposes of the Specified Financial Covenants and the Specified Financial
Covenants shall be recalculated for all purposes under the Loan Documents. If,
after giving effect to the foregoing recalculation, Borrower shall then be in
compliance with the requirements of the Specified Financial Covenants, Borrower
shall be deemed to have satisfied the requirements of the Specified Financial
Covenants as of the relevant date of determination with the same effect as
though there had been no failure to comply therewith at such date, and the
applicable breach of the Specified Financial Covenants that had occurred, the
related Default and Event of Default, shall be deemed cured without any further
action of Borrower or Bank for all purposes under the Loan Documents (the
“Financial Covenant Cure”). Notwithstanding the foregoing, upon the violation of
any Specified Financial Covenants (regardless of the occurrence of any Financial
Covenant Cure), (x) Bank shall no longer be obligated to fund additional Credit
Extensions hereunder and (y) any Streamline Period shall immediately terminate
and Borrower shall not be eligible to enter into a subsequent Streamline Period
until Bank otherwise consents in writing.
6.10    Protection of Intellectual Property Rights. Use commercially reasonable
efforts to protect, defend and maintain the validity and enforceability of its
Intellectual Property material to Borrower’s business; (a) promptly advise Bank
in writing of material infringements or any other event that could reasonably be
expected to materially and adversely affect the value of its Intellectual
Property material to Borrower’s business; and (b) not allow any Intellectual
Property material to Borrower’s business to be abandoned, forfeited or dedicated
to the public without Bank’s written consent.
6.11    Litigation Cooperation. From the date hereof and continuing through the
termination of this Agreement, make available to Bank, without expense to Bank,
Borrower and its officers, employees and agents and Borrower’s books and
records, to the extent that Bank may deem them reasonably necessary to prosecute
or defend any third-party suit or proceeding instituted by or against Bank with
respect to any Collateral or relating to Borrower.
6.12    Online Banking.
(a)Utilize Bank’s online banking platform for all matters requested by Bank
which shall include, without limitation (and without request by Bank for the
following matters), uploading information pertaining to Accounts and Account
Debtors, requesting approval for exceptions, requesting Credit Extensions, and
uploading financial statements and


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION




--------------------------------------------------------------------------------





other reports required to be delivered by this Agreement (including, without
limitation, those described in Section 6.2 of this Agreement).
(b)Comply with the terms of Bank’s Online Banking Agreement as in effect from
time to time and ensure that all persons utilizing Bank’s online banking
platform are duly authorized to do so by an Administrator. Bank shall be
entitled to assume the authenticity, accuracy and completeness on any
information, instruction or request for a Credit Extension submitted via Bank’s
online banking platform and to further assume that any submissions or requests
made via Bank’s online banking platform have been duly authorized by an
Administrator.
6.13    Formation or Acquisition of Subsidiaries; Immaterial Subsidiaries.
Notwithstanding and without limiting the negative covenants contained in
Sections 7.3 and 7.7 hereof, at the time that (x) Borrower or any Guarantor
forms any direct or indirect Subsidiary or acquires any direct or indirect
Subsidiary after the Effective Date or (y) any Immaterial Subsidiary ceases to
be an Immaterial Subsidiary, then at Bank’s option, Borrower and such Guarantor
shall (a) cause such new Subsidiary (other than an Immaterial Subsidiary) or
such Subsidiary that ceased to be an Immaterial Subsidiary to provide to Bank a
joinder to this Agreement to become a co-borrower or Guarantor hereunder,
together with such appropriate financing statements and/or Control Agreements,
all in form and substance reasonably satisfactory to Bank (including being
sufficient to grant Bank a first priority Lien (subject to Permitted Liens) in
and to the assets of such newly formed or acquired Subsidiary (other than an
Immaterial Subsidiary) or former Immaterial Subsidiary to the extent such assets
would constitute Collateral if owned by Borrower), (b) provide to Bank all other
documentation in form and substance reasonably satisfactory to Bank, which in
its opinion is appropriate with respect to the execution and delivery of the
applicable documentation referred to above. Any document, agreement, or
instrument executed or issued pursuant to this Section 6.13 shall be a Loan
Document; provided, however, that solely in the circumstance in which Borrower
or any Guarantor creates or acquires a Foreign Subsidiary, such Foreign
Subsidiary shall not be required to guarantee the Obligations of Borrower under
the Loan Documents and shall not be required to grant a continuing pledge and
security interest in and to the assets of such Foreign Subsidiary that would
constitute Collateral if owned by Borrower, if (i) Borrower demonstrates to the
reasonable satisfaction of Bank that such Foreign Subsidiary becoming a
co-Borrower or providing such guarantee or pledge and security interest would
create an adverse tax consequence to Borrower or Guarantor under the U.S.
Internal Revenue Code or (ii) such Foreign Subsidiary is an Immaterial
Subsidiary.
6.14    Further Assurances. Execute any further instruments and take further
action as Bank reasonably requests to perfect or continue Bank’s Lien in the
Collateral or to effect the purposes of this Agreement. Deliver to Bank, within
five (5) days after the same are sent or received, copies of all material
correspondence, reports, documents and other filings with any Governmental
Authority regarding compliance with or maintenance of Governmental Approvals or
Requirements of Law or that could reasonably be expected to have a material
effect on any of the Governmental Approvals or otherwise on the operations of
Borrower or any of its Subsidiaries.
7.    NEGATIVE COVENANTS
Borrower shall not do any of the following without Bank’s prior written consent:
7.1    Dispositions. Convey, sell, lease, transfer, assign, or otherwise dispose
of (collectively, “Transfer”), or permit any of its Subsidiaries to Transfer,
all or any part of its business or property, except for Transfers (a) of
Inventory in the ordinary course of business; (b) of worn-out or obsolete
Equipment that is, in the reasonable judgment of Borrower, no longer
economically practicable to maintain or useful in the ordinary course of
business of Borrower; (c) consisting of Permitted Liens and Permitted
Investments; (d) consisting of Borrower’s use or transfer of money or Cash
Equivalents in the ordinary course of its business for the payment of ordinary
course business expenses in a manner that is not prohibited by the terms of this
Agreement or the other Loan Documents; (e) tangible property transfers to a
Permitted Commercialization Arrangement Vehicle but subject to the monetary
limit in clause (l) of the defined term “Permitted Investments”; (f) transfers
of Property by any Loan Party to any other Loan Party; (g) placements of
specialized equipment for manufacturing, with a fair market value not to exceed
the sum of Three Million Dollars ($3,000,000) in the aggregate, with foreign or
domestic contract manufacturers where Borrower retains title to such equipment;
(h) subject to Section 6.3(b) of this Agreement, dispositions consisting of the
sale, transfer, assignment or other disposition of unpaid and overdue accounts
receivable in connection with the collection, compromise or settlement thereof
in the ordinary course of business and not as part of a financing transaction,
provided that (i) no Event of Default nor any Overadvance is continuing nor
would result therefrom, and (ii) such accounts receivable shall be excluded from
the Borrowing Base; (i) dispositions of property that is not Collateral to the
extent that (i) such property is exchanged for credit against the purchase price
of similar replacement property or (ii) the proceeds of such disposition are
applied to the purchase price of such replacement property within one hundred
eighty (180) days; (j) subject to Section 6.7 of this Agreement, dispositions
resulting from casualty events; (k) non-exclusive licenses of Borrower’s and its
Subsidiaries’ Intellectual Property; (l) licenses for the use of the
Intellectual Property of Borrower or its Subsidiaries (but not to any of


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION




--------------------------------------------------------------------------------





Borrower’s other Affiliates, except for a Permitted Commercialization
Arrangement Vehicle) that are approved by the Board and which would not result
in a legal transfer of title of the licensed property but that may be exclusive
(i) in respects other than territory (such as field of use or scope) and (ii) as
to territory, only as to discrete areas outside of the United States; provided
that any such license of such Intellectual Property covering the Product may be
exclusive only as to territory and only as to discrete areas outside of the
United States; (m) exclusive and non-exclusive licenses covering nCounter
Elements or diagnostic gene content other than for nCounter-based Prosigna™
Breast Cancer Prognostic Gene Signature Assay; (n) any transaction permitted
under Section 7.3; and (o) the disposition of other property in aggregate amount
not to exceed Five Hundred Thousand Dollars ($500,000) in any single year.
7.2    Changes in Business, Management, Control, or Business Locations.
(a) Engage in or permit any of its Subsidiaries to engage in any business other
than the businesses currently engaged in by Borrower and such Subsidiary, as
applicable, or reasonably related thereto; (b) liquidate or dissolve; or
(c) permit or suffer any Change in Control.
Borrower shall not, without at least ten (10) days prior written notice to Bank:
(1) add any new offices or business locations, including warehouses (unless such
new offices or business locations contain less than Five Hundred Thousand
Dollars ($500,000) in Borrower’s assets or property) or deliver any portion of
the Collateral valued, individually or in the aggregate, in excess of Five
Hundred Thousand Dollars ($500,000) to a bailee at a location other than to a
bailee and at a location already disclosed in the Perfection Certificate,
(2) change its jurisdiction of organization, (3) change its organizational
structure or type, (4) change its legal name, or (5) change any organizational
number (if any) assigned by its jurisdiction of organization. If Borrower
intends to deliver any portion of the Collateral valued, individually or in the
aggregate, in excess of Five Hundred Thousand Dollars ($500,000) to a bailee in
the United States, and Bank and such bailee are not already parties to a bailee
agreement governing both the Collateral and the location to which Borrower
intends to deliver the Collateral, then Borrower will cause such bailee to
execute and deliver a bailee agreement in form and substance reasonably
satisfactory to Bank within sixty (60) days after the delivery of Collateral
thereto (or such later date as agreed to by Bank).
7.3    Mergers or Acquisitions. Without Bank’s prior written consent which shall
not be unreasonably withheld, merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person (including, without limitation, by
the formation of any Subsidiary), except (a) any Subsidiary may merge or
consolidate with or into any Borrower or any Guarantor; (b) any Subsidiary may
sell, lease, transfer, or otherwise dispose of any or all of its property to any
Borrower or any Guarantor; and (c) Borrower and its Subsidiaries may enter into
Permitted Commercialization Arrangements. A Subsidiary may merge or consolidate
into another Subsidiary or into Borrower.
7.4    Indebtedness. Create, incur, assume, or be liable for any Indebtedness,
or permit any Subsidiary to do so, other than Permitted Indebtedness.
7.5    Encumbrance. Create, incur, allow, or suffer any Lien on any of its
property, or assign or convey any right to receive income, including the sale of
any Accounts, or permit any of its Subsidiaries to do so, except for Permitted
Liens and Transfers permitted by Section 7.1, permit any Collateral not to be
subject to the first priority security interest granted herein, or enter into
any agreement, document, instrument or other arrangement (except with or in
favor of Bank) with any Person which directly or indirectly prohibits or has the
effect of prohibiting Borrower or any Subsidiary from assigning, mortgaging,
pledging, granting a security interest in or upon, or encumbering any of
Borrower’s or any Subsidiary’s Intellectual Property, except as is otherwise
permitted in Section 7.1 hereof and the definition of “Permitted Liens” herein
and other than under the CRG Loan Agreement.
7.6    Maintenance of Collateral Accounts. Maintain any Collateral Account
except pursuant to the terms of Section 6.8(b) hereof.
7.7    Distributions; Investments. (a) Pay any dividends or make any
distribution or payment or redeem, retire or purchase any capital stock except
that (i) Borrower may declare and pay dividends with respect to its capital
stock payable solely in additional shares of its common stock; (ii) Borrower may
purchase, redeem, retire, or otherwise acquire shares of its capital stock or
other equity interests with the proceeds received from a substantially
concurrent issue of new shares of its capital stock or other equity interests;
(iii) for payments pursuant to employee stock plans, which payments must be
approved by the Board comprised of disinterested members; (iv) for the payment
of dividends by any Guarantor to Borrower or to any other Guarantor; (v) any
Subsidiary may make a payment or distribution to any Borrower or any other
Guarantor, and (vi) any Subsidiary that is not a Guarantor may make a payment or
distribution to Borrower or any other Subsidiary; or (b) directly or indirectly
make any Investment (including, without limitation, by the formation of any
Subsidiary) other than Permitted Investments, or permit any of its Subsidiaries
to do so.


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION




--------------------------------------------------------------------------------





7.8    Transactions with Affiliates. Directly or indirectly enter into or permit
to exist any material transaction with any Affiliate of Borrower, except for
transactions that are in the ordinary course of Borrower’s business, upon fair
and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm’s length transaction with a non-affiliated Person; provided
that the foregoing restriction shall not apply to the following:
(a) transactions between or among Loan Parties; (b) transactions consented to by
Bank, which consent shall not be unreasonably withheld, which increase the tax
efficiency of Borrower and its Subsidiaries as a whole that are undertaken
between Borrower and its Subsidiaries in good faith based on advice of external
legal counsel and that comply with arm’s length principles pursuant to
Section 482 of the Code and regulations thereunder; (c) the transactions
disclosed to Bank in writing prior to the Prior Loan Agreement Effective Date;
(d) transactions permitted under clauses (j) and (k) of the defined term
“Permitted Indebtedness,” Section 7.3(a), clauses (a), (f) (g) and (j) of the
defined term “Permitted Investments”, and Sections 7.7(a)(i), (iii) and (iv);
and (e) transactions under Permitted Commercialization Arrangements, but only if
such transactions have first been approved by a majority of the board members of
the Board, exclusive of any interested board members, exercising their
reasonable business judgment and fiduciary duties to Borrower, and, only so long
as Borrower is a Publicly Reporting Company.
7.9    Subordinated Debt. (a) Make or permit any payment on any Subordinated
Debt, except under the terms of the subordination, intercreditor, or other
similar agreement to which such Subordinated Debt is subject, or (b) amend any
provision in any document relating to the Subordinated Debt which would increase
the amount thereof, provide for earlier or greater principal, interest, or other
payments thereon, or adversely affect the subordination thereof to Obligations
owed to Bank except as permitted under the terms of the subordination,
intercreditor, or other similar agreement to which such Subordinated Debt is
subject.
7.10    Compliance. Become an “investment company” or a company controlled by an
“investment company”, under the Investment Company Act of 1940, as amended, or
undertake as one of its important activities extending credit to purchase or
carry margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System), or use the proceeds of any Credit Extension for that
purpose; fail to (a) meet the minimum funding requirements of ERISA, (b) prevent
a Reportable Event or Prohibited Transaction, as defined in ERISA, to occur, or
(c) comply with the Federal Fair Labor Standards Act or violate any other law or
regulation, if the violation could reasonably be expected to have a material
adverse effect on Borrower’s business, or permit any of its Subsidiaries to do
so; withdraw or permit any Subsidiary to withdraw from participation in, permit
partial or complete termination of, or permit the occurrence of any other event
with respect to, any present pension, profit sharing and deferred compensation
plan which could reasonably be expected to result in any liability of Borrower,
including any liability to the Pension Benefit Guaranty Corporation or its
successors or any other governmental agency.
8.    EVENTS OF DEFAULT
Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:
8.1    Payment Default. Borrower fails to (a) make any payment of principal or
interest on any Credit Extension when due, or (b) pay any other Obligations
within three (3) Business Days after such Obligations are due and payable (which
three (3) Business Day cure period shall not apply to payments due on the
Revolving Line Maturity Date). During the cure period, the failure to make or
pay any payment specified under clause (b) hereunder is not an Event of Default
(but no Credit Extension will be made during the cure period);
8.2    Covenant Default.
(a)Borrower fails or neglects to perform any obligation in Sections 6.2, 6.3,
6.4, 6.5, 6.6, 6.7, 6.8, 6.9, 0, or 6.12 or violates any covenant in Section 7;
or
(b)Borrower fails or neglects to perform, keep, or observe any other term,
provision, condition, covenant or agreement contained in this Agreement or any
Loan Documents, and as to any default (other than those specified in this
Section 8) under such other term, provision, condition, covenant or agreement
that can be cured, has failed to cure the default within ten (10) days after the
occurrence thereof; provided, however, that if the default cannot by its nature
be cured within the ten (10) day period or cannot after diligent attempts by
Borrower be cured within such ten (10) day period, and such default is likely to
be cured within a reasonable time, then Borrower shall have an additional period
(which shall not in any case exceed thirty (30) days) to attempt to cure such
default, and within such reasonable time period the failure to cure the default
shall not be deemed an Event of Default (but no Credit Extensions shall be made
during such cure period). Cure periods provided under this section shall not
apply, among other things, to financial covenants or any other covenants set
forth in clause (a) above;


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION




--------------------------------------------------------------------------------





8.3    Material Adverse Change. A Material Adverse Change occurs;
8.4    Attachment; Levy; Restraint on Business.
(a)(i) The service of process seeking to attach, by trustee or similar process,
any funds of Borrower or of any entity under the control of Borrower (including
a Subsidiary) in excess of Five Hundred Thousand Dollars ($500,000), or (ii) a
notice of lien or levy is filed against any of Borrower’s assets by any
Governmental Authority, and the same under subclauses (i) and (ii) hereof are
not, within ten (10) days after the occurrence thereof, discharged or stayed
(whether through the posting of a bond or otherwise); provided, however, no
Credit Extensions shall be made during any ten (10) day cure period; or
(b)(i) any material portion of Borrower’s assets is attached, seized, levied on,
or comes into possession of a trustee or receiver, or (ii) any court order
enjoins, restrains, or prevents Borrower from conducting all or any material
part of its business;
8.5    Insolvency. (a) Borrower or any of its Subsidiaries is unable to pay its
debts (including trade debts) as they become due or otherwise becomes insolvent;
(b) Borrower or any of its Subsidiaries begins an Insolvency Proceeding; or
(c) an Insolvency Proceeding is begun against Borrower or any of its
Subsidiaries and is not dismissed or stayed within forty-five (45) days (but no
Credit Extensions shall be made while any of the conditions described in
clause (a) exist and/or until any Insolvency Proceeding is dismissed);
8.6    Other Agreements. There is, under any agreement to which Borrower or any
Guarantor is a party with a third party or parties, (a) any default resulting in
a right by such third party or parties, whether or not exercised, to accelerate
the maturity of any Indebtedness in an amount individually or in the aggregate
in excess of One Million Dollars ($1,000,000) after any applicable grace or cure
period; or (b) any breach or default by Borrower or Guarantor, the result of
which could have a material adverse effect on Borrower’s or any Guarantor’s
business; provided, however, that the Event of Default under this Section 8.6
caused by the occurrence of a breach or default under such other agreement shall
be cured or waived for purposes of this Agreement upon Bank receiving written
notice from the party asserting such breach or default of such cure or waiver of
the breach or default under such other agreement, if at the time of such cure or
waiver under such other agreement (x) Bank has not declared an Event of Default
under this Agreement and exercised any rights with respect thereto; (y) any such
cure or waiver does not result in an Event of Default under any other provision
of this Agreement or any Loan Document; and (z) in connection with any such cure
or waiver under such other agreement, the terms of any agreement with such third
party are not modified or amended in any manner which could in the good faith
business judgment of Bank be materially less advantageous to Borrower or any
Guarantor;
8.7    Judgments; Penalties. One or more fines, penalties or final judgments,
orders or decrees for the payment of money in an amount, individually or in the
aggregate, of at least One Million Dollars ($1,000,000) (not covered by
independent third-party insurance as to which liability has been accepted by
such insurance carrier) shall be rendered against Borrower by any Governmental
Authority, and the same are not, within ten (10) days after the entry,
assessment or issuance thereof, discharged, satisfied, or paid, or after
execution thereof, stayed or bonded pending appeal, or such judgments are not
discharged prior to the expiration of any such stay (provided that no Credit
Extensions will be made prior to the satisfaction, payment, discharge, stay, or
bonding of such fine, penalty, judgment, order or decree);
8.8    Misrepresentations. Borrower or any Person acting for Borrower makes any
representation, warranty, or other statement now or later in this Agreement, any
Loan Document or in any writing delivered to Bank or to induce Bank to enter
this Agreement or any Loan Document, and such representation, warranty, or other
statement is incorrect in any material respect when made;
8.9    Subordinated Debt. Any document, instrument, or agreement evidencing any
Subordinated Debt shall for any reason be revoked or invalidated or otherwise
cease to be in full force and effect, any Person shall be in breach thereof or
contest in any manner the validity or enforceability thereof or deny that it has
any further liability or obligation thereunder, or the Obligations shall for any
reason be subordinated or shall not have the priority contemplated by this
Agreement or any applicable subordination or intercreditor agreement;
8.10    Guaranty. (a) Any guaranty of any Obligations terminates or ceases for
any reason to be in full force and effect; (b) any Guarantor does not perform
any obligation or covenant under any guaranty of the Obligations; (c) any
circumstance described in Sections 8.3, 8.4, 8.5, 8.6, 8.7, or 8.8 of this
Agreement occurs with respect to any Guarantor, (d) the death, liquidation,
winding up, or termination of existence of any Guarantor; or (e)(i) a material
impairment in the perfection or priority of Bank’s Lien in the collateral
provided by Guarantor or in the value of such collateral or (ii) a material
adverse change in the general affairs, management, results of operation,
condition (financial or otherwise) or the prospect of repayment of the
Obligations occurs with respect to any Guarantor;


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION




--------------------------------------------------------------------------------





8.11    Governmental Approvals. Any material Governmental Approval shall have
been (a) revoked, rescinded, suspended, modified in a material adverse manner or
not renewed in the ordinary course for a full term or (b) subject to any
decision by a Governmental Authority that designates a hearing with respect to
any applications for renewal of any of such Governmental Approval or that could
result in the Governmental Authority taking any of the actions described in
clause (a) above, and such decision or such revocation, rescission, suspension,
modification or non-renewal (i) causes, or could reasonably be expected to
cause, a Material Adverse Change, or (ii) materially adversely affects the legal
qualifications of Borrower to hold such Governmental Approval in any applicable
jurisdiction and such revocation, rescission, suspension, modification or
non-renewal could reasonably be expected to materially adversely affect the
status of or legal qualifications of Borrower or any of its Subsidiaries to hold
any Governmental Approval in any other jurisdiction; or
8.12    Cross-Default with CRG Loan Documents. An event of default (as such term
is defined in the CRG Loan Documents) shall occur and be continuing under the
CRG Loan Documents and such event of default is not waived or cured within any
applicable grace period provided therein; provided, however, that the Event of
Default under this Section 8.12 caused by the occurrence of a breach or default
under the CRG Loan Documents shall be cured or waived for purposes of this
Agreement upon Bank receiving written notice from CRG of the breach or default
under such other agreement, if at the time of such cure or waiver under the CRG
Loan Documents (x) Bank has not declared an Event of Default under this
Agreement and exercised any rights with respect thereto; (y) any such cure or
waiver does not result in an Event of Default under any other provision of this
Agreement or any Loan Document; and (z) in connection with any such cure or
waiver under such other agreement, the terms of any CRG Loan Documents are not
modified or amended in any manner which could in the good faith business
judgment of Bank be materially less advantageous to Borrower or any Guarantor.
9.    BANK’S RIGHTS AND REMEDIES
9.1    Rights and Remedies. Upon the occurrence and during the continuance of an
Event of Default, Bank may, without notice or demand, do any or all of the
following:
(a)declare all Obligations immediately due and payable (but if an Event of
Default described in Section 8.5 occurs all Obligations are immediately due and
payable without any action by Bank);
(b)stop advancing money or extending credit for Borrower’s benefit under this
Agreement or under any other agreement between Borrower and Bank;
(c)demand that Borrower (i) deposit cash with Bank in an amount equal to at
least (A) one hundred five percent (105.0%) of the Dollar Equivalent of the
aggregate face amount of all Letters of Credit denominated in Dollars remaining
undrawn, and (B) one hundred ten percent (110.0%) of the Dollar Equivalent of
the aggregate face amount of all Letters of Credit denominated in a Foreign
Currency remaining undrawn (plus, in each case, all interest, fees, and costs
due or to become due in connection therewith (as estimated by Bank in its good
faith business judgment)), to secure all of the Obligations relating to such
Letters of Credit, as collateral security for the repayment of any future
drawings under such Letters of Credit, and Borrower shall forthwith deposit and
pay such amounts, and (ii) pay in advance all letter of credit fees scheduled to
be paid or payable over the remaining term of any Letters of Credit;
(d)terminate any FX Contracts;
(e)verify the amount of, demand payment of and performance under, and collect
any Accounts and General Intangibles, settle or adjust disputes and claims
directly with Account Debtors for amounts on terms and in any order that Bank
considers advisable, and notify any Person owing Borrower money of Bank’s
security interest in such funds. Borrower shall collect all payments in trust
for Bank and, if requested by Bank, immediately deliver the payments to Bank in
the form received from the Account Debtor, with proper endorsements for deposit;
(f)make any payments and do any acts it considers necessary or reasonable to
protect the Collateral and/or its security interest in the Collateral. Borrower
shall assemble the Collateral if Bank requests and make it available as Bank
designates. Bank may enter premises where the Collateral is located, take and
maintain possession of any part of the Collateral, and pay, purchase, contest,
or compromise any Lien which appears to be prior or superior to its security
interest and pay all expenses incurred. Borrower grants Bank a license to enter
and occupy any of its premises, without charge, to exercise any of Bank’s rights
or remedies;
(g)apply to the Obligations any (i) balances and deposits of Borrower it holds,
or (ii) amount held by Bank owing to or for the credit or the account of
Borrower;
(h)ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell the Collateral. Bank is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge,
Borrower’s labels, Patents, Copyrights, mask works, rights of use of any name,
trade secrets, trade names, Trademarks, and advertising matter, or


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION




--------------------------------------------------------------------------------





any similar property as it pertains to the Collateral, in completing production
of, advertising for sale, and selling any Collateral and, in connection with
Bank’s exercise of its rights under this Section 9.1, Borrower’s rights under
all licenses and all franchise agreements inure to Bank’s benefit;
(i)place a “hold” on any account maintained with Bank and/or deliver a notice of
exclusive control, any entitlement order, or other directions or instructions
pursuant to any Control Agreement or similar agreements providing control of any
Collateral;
(j)demand and receive possession of Borrower’s Books; and
(k)exercise all rights and remedies available to Bank under the Loan Documents
or at law or equity, including all remedies provided under the Code (including
disposal of the Collateral pursuant to the terms thereof).
9.2    Power of Attorney. Borrower hereby irrevocably appoints Bank as its
lawful attorney-in-fact, exercisable following the occurrence and during the
continuance of an Event of Default, to: (a) endorse Borrower’s name on any
checks, payment instruments, or other forms of payment or security; (b) sign
Borrower’s name on any invoice or bill of lading for any Account or drafts
against Account Debtors; (c) demand, collect, sue, and give releases to any
Account Debtor for monies due, settle and adjust disputes and claims about the
Accounts directly with Account Debtors, and compromise, prosecute, or defend any
action, claim, case, or proceeding about any Collateral (including filing a
claim or voting a claim in any bankruptcy case in Bank’s or Borrower’s name, as
Bank chooses); (d) make, settle, and adjust all claims under Borrower’s
insurance policies; (e) pay, contest or settle any Lien, charge, encumbrance,
security interest, or other claim in or to the Collateral, or any judgment based
thereon, or otherwise take any action to terminate or discharge the same; and
(f) transfer the Collateral into the name of Bank or a third party as the Code
permits. Borrower hereby appoints Bank as its lawful attorney-in-fact to sign
Borrower’s name on any documents necessary to perfect or continue the perfection
of Bank’s security interest in the Collateral regardless of whether an Event of
Default has occurred until all Obligations (other than inchoate indemnity
obligations) have been satisfied in full and the Loan Documents have been
terminated. Bank’s foregoing appointment as Borrower’s attorney in fact, and all
of Bank’s rights and powers, coupled with an interest, are irrevocable until all
Obligations (other than inchoate indemnity obligations) have been fully repaid
and performed and the Loan Documents have been terminated.
9.3    Protective Payments. If Borrower fails to obtain the insurance called for
by Section 6.7 or fails to pay any premium thereon or fails to pay any other
amount which Borrower is obligated to pay under this Agreement or any other Loan
Document or which may be required to preserve the Collateral, Bank may obtain
such insurance or make such payment, and all amounts so paid by Bank are Bank
Expenses and immediately due and payable, bearing interest at the then highest
rate applicable to the Obligations, and secured by the Collateral. Bank will
make reasonable efforts to provide Borrower with notice of Bank obtaining such
insurance at the time it is obtained or within a reasonable time thereafter. No
payments by Bank are deemed an agreement to make similar payments in the future
or Bank’s waiver of any Event of Default.
9.4    Application of Payments and Proceeds. If an Event of Default has occurred
and is continuing, Bank shall have the right to apply in any order any funds in
its possession, whether from Borrower account balances, payments, proceeds
realized as the result of any collection of Accounts or other disposition of the
Collateral, or otherwise, to the Obligations. Bank shall pay any surplus to
Borrower by credit to the Designated Deposit Account or to other Persons legally
entitled thereto; Borrower shall remain liable to Bank for any deficiency. If
Bank, directly or indirectly, enters into a deferred payment or other credit
transaction with any purchaser at any sale of Collateral, Bank shall have the
option, exercisable at any time, of either reducing the Obligations by the
principal amount of the purchase price or deferring the reduction of the
Obligations until the actual receipt by Bank of cash therefor.
9.5    Bank’s Liability for Collateral. So long as Bank complies with reasonable
banking practices regarding the safekeeping of the Collateral in the possession
or under the control of Bank, Bank shall not be liable or responsible for:
(a) the safekeeping of the Collateral; (b) any loss or damage to the Collateral;
(c) any diminution in the value of the Collateral; or (d) any act or default of
any carrier, warehouseman, bailee, or other Person. Except as set forth in the
preceding sentence, Borrower bears all risk of loss, damage or destruction of
the Collateral.
9.6    No Waiver; Remedies Cumulative. Bank’s failure, at any time or times, to
require strict performance by Borrower of any provision of this Agreement or any
other Loan Document shall not waive, affect, or diminish any right of Bank
thereafter to demand strict performance and compliance herewith or therewith. No
waiver hereunder shall be effective unless signed by the party granting the
waiver and then is only effective for the specific instance and purpose for
which it is given. Bank’s rights and remedies under this Agreement and the other
Loan Documents are cumulative. Bank has all rights and remedies provided under
the Code, by law, or in equity. Bank’s exercise of one right or remedy is not an
election and shall not preclude Bank from exercising any other remedy under this
Agreement or other remedy available at law or in equity, and


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION




--------------------------------------------------------------------------------





Bank’s waiver of any Event of Default is not a continuing waiver. Bank’s delay
in exercising any remedy is not a waiver, election, or acquiescence.
9.7    Demand Waiver. Borrower waives demand, notice of default or dishonor,
notice of payment and nonpayment, notice of any default, nonpayment at maturity,
release, compromise, settlement, extension, or renewal of accounts, documents,
instruments, chattel paper, and guarantees held by Bank on which Borrower is
liable.
10.    NOTICES
All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by electronic mail or
facsimile transmission; (c) one (1) Business Day after deposit with a reputable
overnight courier with all charges prepaid; or (d) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address, facsimile number, or email address indicated
below. Bank or Borrower may change its mailing or electronic mail address or
facsimile number by giving the other party written notice thereof in accordance
with the terms of this Section 10.
If to Borrower:
NanoString Technologies, Inc.

530 Fairview Avenue N.
Seattle, Washington 98109
Attn: [†]
Email: [†]
If to Bank:
Silicon Valley Bank

2400 Hanover St.
Palo Alto, California 94304
Attn: [†]
Email: [†]
11.    CHOICE OF LAW, VENUE, JURY TRIAL WAIVER AND JUDICIAL REFERENCE
Except as otherwise expressly provided in any of the Loan Documents, California
law governs the Loan Documents without regard to principles of conflicts of law.
Borrower and Bank each submit to the exclusive jurisdiction of the State and
Federal courts in California; provided, however, that nothing in this Agreement
shall be deemed to operate to preclude Bank from bringing suit or taking other
legal action in any other jurisdiction to realize on the Collateral or any other
security for the Obligations, or to enforce a judgment or other court order in
favor of Bank. Borrower expressly submits and consents in advance to such
jurisdiction in any action or suit commenced in any such court, and Borrower
hereby waives any objection that it may have based upon lack of personal
jurisdiction, improper venue, or forum non conveniens and hereby consents to the
granting of such legal or equitable relief as is deemed appropriate by such
court. Borrower hereby waives personal service of the summons, complaints, and
other process issued in such action or suit and agrees that service of such
summons, complaints, and other process may be made by registered or certified
mail addressed to Borrower at the address set forth in, or subsequently provided
by Borrower in accordance with, Section 10 of this Agreement and that service so
made shall be deemed completed upon the earlier to occur of Borrower’s actual
receipt thereof or three (3) days after deposit in the U.S. mails, proper
postage prepaid.
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH WAIVE
THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR
BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION,
INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A
MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT. EACH PARTY
HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.
WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the Santa Clara County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
Section 638 (or pursuant to comparable provisions of federal law if the dispute
falls within the exclusive jurisdiction of the federal courts), sitting without
a jury, in Santa Clara County, California; and the parties hereby submit to the
jurisdiction of such court. The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION




--------------------------------------------------------------------------------





Sections 638 through 645.1, inclusive. The private judge shall have the power,
among others, to grant provisional relief, including without limitation,
entering temporary restraining orders, issuing preliminary and permanent
injunctions and appointing receivers. All such proceedings shall be closed to
the public and confidential and all records relating thereto shall be
permanently sealed. If during the course of any dispute, a party desires to seek
provisional relief, but a judge has not been appointed at that point pursuant to
the judicial reference procedures, then such party may apply to the Santa Clara
County, California Superior Court for such relief. The proceeding before the
private judge shall be conducted in the same manner as it would be before a
court under the rules of evidence applicable to judicial proceedings. The
parties shall be entitled to discovery which shall be conducted in the same
manner as it would be before a court under the rules of discovery applicable to
judicial proceedings. The private judge shall oversee discovery and may enforce
all discovery rules and orders applicable to judicial proceedings in the same
manner as a trial court judge. The parties agree that the selected or appointed
private judge shall have the power to decide all issues in the action or
proceeding, whether of fact or of law, and shall report a statement of decision
thereon pursuant to California Code of Civil Procedure Section 644(a). Nothing
in this paragraph shall limit the right of any party at any time to exercise
self-help remedies, foreclose against collateral, or obtain provisional
remedies. The private judge shall also determine all issues relating to the
applicability, interpretation, and enforceability of this paragraph.
This Section 11 shall survive the termination of this Agreement.
12.    GENERAL PROVISIONS
12.1    Termination Prior to Maturity Date; Survival. All covenants,
representations and warranties made in this Agreement shall continue in full
force until this Agreement has terminated pursuant to its terms and all
Obligations have been satisfied. So long as Borrower has satisfied the
Obligations (other than inchoate indemnity obligations, and any other
obligations which, by their terms, are to survive the termination of this
Agreement, and any Obligations under Bank Services Agreements that are cash
collateralized in accordance with Section 4.1 of this Agreement), this Agreement
may be terminated prior to the Revolving Line Maturity Date by Borrower,
effective three (3) Business Days after written notice of termination is given
to Bank. Those obligations that are expressly specified in this Agreement as
surviving this Agreement’s termination shall continue to survive notwithstanding
this Agreement’s termination.
12.2    Successors and Assigns. This Agreement binds and is for the benefit of
the successors and permitted assigns of each party. Borrower may not assign this
Agreement or any rights or obligations under it without Bank’s prior written
consent (which may be granted or withheld in Bank’s discretion). Bank has the
right, without the consent of or notice to Borrower, to sell, transfer, assign,
negotiate, or grant participation in all or any part of, or any interest in,
Bank’s obligations, rights, and benefits under this Agreement and the other Loan
Documents.
12.3    Indemnification. Borrower agrees to indemnify, defend and hold Bank and
its directors, officers, employees, agents, attorneys, or any other Person
affiliated with or representing Bank (each, an “Indemnified Person”) harmless
against: (i) all obligations, demands, claims, and liabilities (collectively,
“Claims”) claimed or asserted by any other party in connection with the
transactions contemplated by the Loan Documents; and (ii) all losses or expenses
(including Bank Expenses) in any way suffered, incurred, or paid by such
Indemnified Person as a result of, following from, consequential to, or arising
from transactions between Bank and Borrower (including reasonable attorneys’
fees and expenses), except for Claims and/or losses directly caused by such
Indemnified Person’s gross negligence or willful misconduct.
This Section 12.3 shall survive until all statutes of limitation with respect to
the Claims, losses, and expenses for which indemnity is given shall have run.
12.4    Time of Essence. Time is of the essence for the performance of all
Obligations in this Agreement.
12.5    Severability of Provisions. Each provision of this Agreement is
severable from every other provision in determining the enforceability of any
provision.
12.6    Correction of Loan Documents. Bank may correct patent errors and fill in
any blanks in the Loan Documents consistent with the agreement of the parties.
12.7    Amendments in Writing; Waiver; Integration. No purported amendment or
modification of any Loan Document, or waiver, discharge or termination of any
obligation under any Loan Document, shall be enforceable or admissible unless,
and only to the extent, expressly set forth in a writing signed by the party
against which enforcement or admission is sought. Without limiting the
generality of the foregoing, no oral promise or statement, nor any action,
inaction, delay, failure to require performance or course of conduct shall
operate as, or evidence, an amendment, supplement or waiver or have any other
effect on any Loan Document. Any waiver granted shall be limited to the specific
circumstance expressly described in it, and shall not apply to any subsequent or
other circumstance, whether similar or dissimilar, or give rise to, or evidence,
any obligation or commitment to grant any further waiver. The Loan Documents
represent the entire agreement about this subject


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION




--------------------------------------------------------------------------------





matter and supersede prior negotiations or agreements. All prior agreements,
understandings, representations, warranties, and negotiations between the
parties about the subject matter of the Loan Documents merge into the Loan
Documents.
12.8    Counterparts. This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, is an original, and all taken together, constitute
one Agreement.
12.9    Confidentiality. In handling any confidential information, Bank shall
exercise the same degree of care that it exercises for its own proprietary
information, but disclosure of information may be made: (a) to Bank’s
Subsidiaries or Affiliates (such Subsidiaries and Affiliates, together with
Bank, collectively, “Bank Entities”); (b) to prospective transferees or
purchasers of any interest in the Credit Extensions (provided, however, Bank
shall use its best efforts to obtain any prospective transferee’s or purchaser’s
agreement to the terms of this provision); (c) as required by law, regulation,
subpoena, or other order; (d) to Bank’s regulators or as otherwise required in
connection with Bank’s examination or audit; (e) as Bank considers appropriate
in exercising remedies under the Loan Documents; and (f) to third-party service
providers of Bank so long as such service providers have executed a
confidentiality agreement with Bank with terms no less restrictive than those
contained herein. Confidential information does not include information that is
either: (i) in the public domain or in Bank’s possession when disclosed to Bank,
or becomes part of the public domain (other than as a result of its disclosure
by Bank in violation of this Agreement) after disclosure to Bank; or
(ii) disclosed to Bank by a third party, if Bank does not know that the third
party is prohibited from disclosing the information.
Bank Entities may use anonymous forms of confidential information for aggregate
datasets, for analyses or reporting, and for any other uses not expressly
prohibited in writing by Borrower. The provisions of the immediately preceding
sentence shall survive the termination of this Agreement.
12.10    Attorneys’ Fees, Costs and Expenses. In any action or proceeding
between Borrower and Bank arising out of or relating to the Loan Documents, the
prevailing party shall be entitled to recover its reasonable attorneys’ fees and
other costs and expenses incurred, in addition to any other relief to which it
may be entitled.
12.11    Electronic Execution of Documents. The words “execution,” “signed,”
“signature” and words of like import in any Loan Document shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity and enforceability as a
manually executed signature or the use of a paper-based recordkeeping systems,
as the case may be, to the extent and as provided for in any applicable law,
including, without limitation, any state law based on the Uniform Electronic
Transactions Act.
12.12    Right of Setoff. Borrower hereby grants to Bank a Lien and a right of
setoff as security for all Obligations to Bank, whether now existing or
hereafter arising upon and against all deposits, credits, collateral and
property, now or hereafter in the possession, custody, safekeeping or control of
Bank or any entity under the control of Bank (including a subsidiary of Bank) or
in transit to any of them. At any time after the occurrence and during the
continuance of an Event of Default, without demand or notice, Bank may setoff
the same or any part thereof and apply the same to any liability or Obligation
of Borrower even though unmatured and regardless of the adequacy of any other
collateral securing the Obligations. ANY AND ALL RIGHTS TO REQUIRE BANK TO
EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH
SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO
SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER, ARE HEREBY KNOWINGLY,
VOLUNTARILY AND IRREVOCABLY WAIVED.
12.13    Captions. The headings used in this Agreement are for convenience only
and shall not affect the interpretation of this Agreement.
12.14    Construction of Agreement. The parties mutually acknowledge that they
and their attorneys have participated in the preparation and negotiation of this
Agreement. In cases of uncertainty this Agreement shall be construed without
regard to which of the parties caused the uncertainty to exist.
12.15    Relationship. The relationship of the parties to this Agreement is
determined solely by the provisions of this Agreement. The parties do not intend
to create any agency, partnership, joint venture, trust, fiduciary or other
relationship with duties or incidents different from those of parties to an
arm’s-length contract.
12.16    Third Parties. Nothing in this Agreement, whether express or implied,
is intended to: (a) confer any benefits, rights or remedies under or by reason
of this Agreement on any persons other than the express parties to it and their
respective permitted successors and assigns; (b) relieve or discharge the
obligation or liability of any person not an express party to this Agreement; or
(c) give any person not an express party to this Agreement any right of
subrogation or action against any party to this Agreement.


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION




--------------------------------------------------------------------------------





12.17    Transitional Arrangements. On the Effective Date, this Agreement shall
amend, restate and supersede the Prior Loan Agreement in its entirety, except as
provided in this Section. This Agreement is not intended to, and does not,
novate the Prior Loan Agreement. On the Effective Date, the rights and
obligations of the parties evidenced by the Prior Loan Agreement shall be
evidenced by this Agreement and the other Loan Documents and the grant of
security interest in the Collateral by the Borrower under the Prior Loan
Agreement and the other “Loan Documents” (as defined in the Prior Loan
Agreement) shall continue under this Agreement and the other Loan Documents, and
such security interest and any other rights and obligations which by their
express terms survive the termination of the Loan Documents shall not in any
event be terminated, extinguished or annulled but shall hereafter be governed by
this Agreement and the other Loan Documents. All references to the Prior Loan
Agreement in any Loan Document or other document or instrument delivered in
connection therewith shall be deemed to refer to this Agreement and the
provisions hereof as amended, restated, or otherwise modified from time to time.
13.    DEFINITIONS
13.1    Definitions. As used in the Loan Documents, the word “shall” is
mandatory, the word “may” is permissive, the word “or” is not exclusive, the
words “includes” and “including” are not limiting, the singular includes the
plural, and numbers denoting amounts that are set off in brackets are negative.
As used in this Agreement, the following capitalized terms have the following
meanings:
“Account” is, as to any Person, any “account” of such Person as “account” is
defined in the Code with such additions to such term as may hereafter be made,
and includes, without limitation, all accounts receivable and other sums owing
to such Person.
“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.
“Administrator” is an individual that is named:
(a)    as an “Administrator” in the “SVB Online Services” form completed by
Borrower with the authority to determine who will be authorized to use SVB
Online Services (as defined in Bank’s Online Banking Agreement as in effect from
time to time) on behalf of Borrower; and
(b)    as an Authorized Signer of Borrower in an approval by the Board.
“Advance” or “Advances” means a revolving credit loan (or revolving credit
loans) under the Revolving Line.
“Affiliate” is, with respect to any Person, each other Person that owns or
controls directly or indirectly the Person, any Person that controls or is
controlled by or is under common control with the Person, and each of that
Person’s senior executive officers, directors, partners and, for any Person that
is a limited liability company, that Person’s managers and members. For purposes
of the definition of Eligible Accounts, Affiliate shall include a Specified
Affiliate.
“Agreement” is defined in the preamble hereof.
“Anniversary Fees” is defined in Section 2.5(c).
“Authorized Signer” is any individual listed in Borrower’s Borrowing Resolution
who is authorized to execute the Loan Documents, including making (and executing
if applicable) any Credit Extension request, on behalf of Borrower.
“Availability Amount” is (a) the lesser of (i) the Revolving Line or (ii) the
amount available under the Borrowing Base minus (b) the outstanding principal
balance of any Advances.
“Bank” is defined in the preamble hereof.
“Bank Entities” is defined in Section 12.9.
“Bank Expenses” are all audit fees and expenses, costs, and expenses (including
reasonable attorneys’ fees and expenses) for preparing, amending, negotiating,
administering, defending and enforcing the Loan Documents (including, without
limitation, those incurred in connection with appeals or Insolvency Proceedings)
or otherwise incurred with respect to Borrower or any Guarantor.
“Bank Services” are any products, credit services, and/or financial
accommodations previously, now, or hereafter provided to Borrower or any of its
Subsidiaries by Bank or any Bank Affiliate, including, without limitation, any
letters of credit, cash management services (including, without limitation,
merchant services, direct deposit of payroll, business credit cards, and check
cashing services), interest rate swap arrangements, and foreign exchange
services as any such products or services may be identified in Bank’s various
agreements related thereto (each, a “Bank Services Agreement”).


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION




--------------------------------------------------------------------------------





“Bank Services Agreement” is defined in the definition of Bank Services.
“Board” is Borrower’s board of directors.
“Borrower” is defined in the preamble hereof.
“Borrower’s Books” are all Borrower’s books and records including ledgers,
federal and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.
“Borrowing Base” is (a) eighty percent (80%) of Eligible Accounts plus, solely
if a Streamline Period is in effect, (b) the lesser of (i) fifty percent (50%)
of the value of Borrower’s Eligible Inventory (valued at the lower of cost or
wholesale fair market value) or (ii) Four Million Dollars ($4,000,000) (provided
that the aggregate amount in this clause (b) shall not comprise more than
twenty-five percent (25%) of the Borrowing Base), each as determined by Bank
from Borrower’s most recent Borrowing Base Statement (and as may subsequently be
updated by Bank based upon information received by Bank including, without
limitation, Accounts that are paid and/or billed following the date of the
Borrowing Base Statement); provided, however, that Bank has the right to
decrease the foregoing percentage in its good faith business judgment to
mitigate the impact of events, conditions, contingencies, or risks which may
adversely affect the Collateral or its value. Upon the termination of a
Streamline Period, Borrower shall repay outstanding Advances to the extent
necessary to cure any Overadvance resulting from the removal of Inventory from
the Borrowing Base.
“Borrowing Base Statement” is that certain report of the value of certain
Collateral in the form specified by Bank to Borrower from time to time.
“Borrowing Resolutions” are, with respect to any Person, those resolutions
adopted by such Person’s board of directors (and, if required under the terms of
such Person’s Operating Documents, stockholders) and delivered by such Person to
Bank approving the Loan Documents to which such Person is a party and the
transactions contemplated thereby, together with a certificate executed by its
secretary on behalf of such Person certifying (a) such Person has the authority
to execute, deliver, and perform its obligations under each of the Loan
Documents to which it is a party, (b) that set forth as a part of or attached as
an exhibit to such certificate is a true, correct, and complete copy of the
resolutions then in full force and effect authorizing and ratifying the
execution, delivery, and performance by such Person of the Loan Documents to
which it is a party, (c) the name(s) of the Person(s) authorized to execute the
Loan Documents, including making (and executing if applicable) any Credit
Extension request, on behalf of such Person, together with a sample of the true
signature(s) of such Person(s), and (d) that Bank may conclusively rely on such
certificate unless and until such Person shall have delivered to Bank a further
certificate canceling or amending such prior certificate.
“Business Day” is any day that is not a Saturday, Sunday or a day on which Bank
is closed.
“Cash Collateral Account” is defined in Section 6.3(c).
“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.; (c) Bank’s certificates of deposit
issued maturing no more than one (1) year after issue; and (d) money market
funds at least ninety-five percent (95%) of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (c) of this
definition.
“Change in Control” means (a) at any time, any “person” or “group” (as such
terms are used in Sections 13(d) and 14(d) of the Exchange Act), shall become,
or obtain rights (whether by means of warrants, options or otherwise) to become,
the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)‑5 under the
Exchange Act), directly or indirectly, of 50% or more of the ordinary voting
power for the election of directors of Borrower (determined on a fully diluted
basis as-converted to common stock) other than (i) by the sale of Borrower’s
equity securities in a follow-on offering of its equity securities or (ii) to
venture capital or private equity investors so long as Borrower identifies to
Bank the venture capital or private equity investors at least seven (7) Business
Days prior to the closing of the transaction and provides to Bank a description
of the material terms of the transaction; or (b) at any time, Borrower shall
cease to own and control, of record and beneficially, directly or indirectly,
one hundred percent (100.0%) of each class of outstanding capital stock of each
subsidiary of Borrower free and clear of all Liens (except Liens created by this
Agreement).
“Claims” is defined in Section 12.3.
“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of California; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION




--------------------------------------------------------------------------------





is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Bank’s Lien on any Collateral is governed by the Uniform Commercial
Code in effect in a jurisdiction other than the State of California, the term
“Code” shall mean the Uniform Commercial Code as enacted and in effect in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority, or remedies and for purposes of
definitions relating to such provisions.
“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.
“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.
“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.
“Compliance Statement” is that certain statement in the form attached hereto as
Exhibit B.
“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation, in each
case, directly or indirectly guaranteed, endorsed, co made, discounted or sold
with recourse by that Person, or for which that Person is directly or indirectly
liable; (b) any obligations for undrawn letters of credit for the account of
that Person; and (c) all obligations from any interest rate, currency or
commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; but “Contingent
Obligation” does not include endorsements in the ordinary course of business.
The amount of a Contingent Obligation is the stated or determined amount of the
primary obligation for which the Contingent Obligation is made or, if not
determinable, the maximum reasonably anticipated liability for it determined by
the Person in good faith; but the amount may not exceed the maximum of the
obligations under any guarantee or other support arrangement.
“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower maintains a Deposit Account or the securities
intermediary or commodity intermediary at which Borrower maintains a Securities
Account or a Commodity Account, Borrower, and Bank pursuant to which Bank
obtains control (within the meaning of the Code) over such Deposit Account,
Securities Account, or Commodity Account.
“Copyrights” are any and all copyright rights, copyright applications, copyright
registrations and like protections in each work of authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret.
“Cost-Plus Arrangements” means cost-plus arrangements among Borrower and/or its
Subsidiaries in the ordinary course of business pursuant to which Borrower or
one of its Subsidiaries pays Borrower or another Subsidiary for certain services
(including research and development) for the cost of such services plus a
reasonable mark-up.
“Credit Extension” is any Advance, any Overadvance, or any other extension of
credit by Bank for Borrower’s benefit.
“CRG” means, collectively, CRG Servicing and the CRG Lenders.
“CRG Cash Collateral” has the meaning set forth in the CRG Intercreditor
Agreement.
“CRG Indebtedness” is Indebtedness of Borrower to the CRG Lenders under the CRG
Loan Documents in the principal amount not to exceed One Hundred Million Dollars
($100,000,000).
“CRG Intercreditor Agreement” is that certain Intercreditor Agreement by and
between Bank and CRG Servicing dated as of January 5, 2018, as amended.
“CRG Lenders” means the lenders party to the CRG Loan Agreement.
“CRG Loan Agreement” means that certain Amended and Restated Term Loan Agreement
dated as of October 12, 2018 among Borrower and CRG, as may from time to time be
amended, modified, supplemented, extended, renewed, restated or replaced.
“CRG Loan Documents” means the CRG Loan Agreement, that certain Security
Agreement dated as of April 1, 2014 between Borrower and CRG Servicing, and any
other agreement, document, promissory note, financing statement, or instrument
executed by Borrower in favor of CRG pursuant to or in connection with the CRG
Indebtedness, as the same may from time to time be amended, modified,
supplemented, extended, renewed, restated or replaced.
“CRG Senior Collateral” has the meaning set forth in the CRG Intercreditor
Agreement.


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION




--------------------------------------------------------------------------------





“CRG Servicing” means CRG Servicing LLC, a Delaware limited liability company,
as Administrative Agent for the CRG Lenders.
“Currency” is coined money and such other banknotes or other paper money as are
authorized by law and circulate as a medium of exchange.
“Default Rate” is defined in Section 2.4(b).
“Deferred Revenue” is all amounts received or invoiced in advance of performance
under contracts and not yet recognized as revenue.
“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.
“Designated Deposit Account” is the account number ending [†] (last three
digits) maintained by Borrower with Bank (provided, however, if no such account
number is included, then the Designated Deposit Account shall be any deposit
account of Borrower maintained with Bank as chosen by Bank).
“Dollars,” “dollars” or use of the sign “$” means only lawful money of the
United States and not any other currency, regardless of whether that currency
uses the “$” sign to denote its currency or may be readily converted into lawful
money of the United States.
“Dollar Equivalent” is, at any time, (a) with respect to any amount denominated
in Dollars, such amount, and (b) with respect to any amount denominated in a
Foreign Currency, the equivalent amount therefor in Dollars as determined by
Bank at such time on the basis of the then-prevailing rate of exchange in San
Francisco, California, for sales of the Foreign Currency for transfer to the
country issuing such Foreign Currency.
“Effective Date” is defined in the preamble hereof.
“Eligible Accounts” means Accounts owing to Borrower which arise in the ordinary
course of Borrower’s business that meet all Borrower’s representations and
warranties in Section 5.3, that have been, at the option of Bank, confirmed in
accordance with Section 6.3(f) of this Agreement, and are due and owing from
Account Debtors deemed creditworthy by Bank in its good faith business judgment.
Bank reserves the right at any time after the Effective Date to adjust any of
the criteria set forth below and to establish new criteria in its good faith
business judgment. Unless Bank otherwise agrees in writing, Eligible Accounts
shall not include:
(a)Accounts (i) for which the Account Debtor is Borrower’s Affiliate, officer,
employee, investor, or agent, or (ii) that are intercompany Accounts;
(b)Accounts that the Account Debtor has not paid within ninety (90) days (or up
to one hundred twenty (120) days for Net 60 Plus Accounts) of invoice date
regardless of invoice payment period terms;
(c)Accounts representing credit balances over ninety (90) days (or up to one
hundred twenty (120) days for Net 60 Plus Accounts) from invoice date;
(d)Accounts owing from an Account Debtor if more than fifty percent (50%) of the
dollar amount of Accounts owing from such Account Debtor have not been paid
within ninety (90) days (or up to one hundred twenty (120) days for Net 60 Plus
Accounts) of invoice date;
(e)[Intentionally omitted];
(f)Accounts billed from and/or payable to Borrower outside of the United States
(sometimes called foreign invoiced accounts);
(g)Accounts in which Bank does not have a first priority, perfected security
interest under all applicable laws;
(h)Accounts billed and/or payable in a Currency other than Dollars outstanding
to the extent the aggregate amount of Advances made against such Accounts
exceeds thirty-five percent (35%) of the aggregate outstanding Advances;
(i)Accounts owing from an Account Debtor to the extent that Borrower is indebted
or obligated in any manner to the Account Debtor (as creditor, lessor, supplier
or otherwise - sometimes called “contra” accounts, accounts payable, customer
deposits or credit accounts);


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION




--------------------------------------------------------------------------------





(j)Accounts with or in respect of accruals for marketing allowances, incentive
rebates, price protection, cooperative advertising and other similar marketing
credits, unless otherwise approved by Bank in writing;
(k)Accounts owing from an Account Debtor which is a United States government
entity or any department, agency, or instrumentality thereof unless Borrower has
assigned its payment rights to Bank and the assignment has been acknowledged
under the Federal Assignment of Claims Act of 1940, as amended;
(l)Accounts with customer deposits and/or with respect to which Borrower has
received an upfront payment, to the extent of such customer deposit and/or
upfront payment;
(m)Accounts for demonstration or promotional equipment, or in which goods are
consigned, or sold on a “sale guaranteed”, “sale or return”, “sale on approval”,
or other terms if Account Debtor’s payment may be conditional;
(n)Accounts owing from an Account Debtor where goods or services have not yet
been rendered to the Account Debtor (sometimes called memo billings or
pre-billings);
(o)Accounts subject to contractual arrangements between Borrower and an Account
Debtor where payments shall be scheduled or due according to completion or
fulfillment requirements (sometimes called contracts accounts receivable,
progress billings, milestone billings, or fulfillment contracts);
(p)Accounts owing from an Account Debtor the amount of which may be subject to
withholding based on the Account Debtor’s satisfaction of Borrower’s complete
performance (but only to the extent of the amount withheld; sometimes called
retainage billings);
(q)Accounts subject to trust provisions, subrogation rights of a bonding
company, or a statutory trust;
(r)Accounts owing from an Account Debtor that has been invoiced for goods that
have not been shipped to the Account Debtor unless Bank, Borrower, and the
Account Debtor have entered into an agreement acceptable to Bank wherein the
Account Debtor acknowledges that (i) it has title to and has ownership of the
goods wherever located, (ii) a bona fide sale of the goods has occurred, and
(iii) it owes payment for such goods in accordance with invoices from Borrower
(sometimes called “bill and hold” accounts);
(s)Accounts for which the Account Debtor has not been invoiced;
(t)Accounts that represent non-trade receivables or that are derived by means
other than in the ordinary course of Borrower’s business;
(u)Accounts for which Borrower has permitted Account Debtor’s payment terms to
extend beyond one hundred twenty (120) days from invoice date;
(v)Accounts arising from chargebacks, debit memos or other payment deductions
taken by an Account Debtor;
(w)Accounts arising from product returns and/or exchanges (sometimes called
“warranty” or “RMA” accounts);
(x)Accounts in which the Account Debtor disputes liability or makes any claim
(but only up to the disputed or claimed amount), or if the Account Debtor is
subject to an Insolvency Proceeding (whether voluntary or involuntary), or
becomes insolvent, or goes out of business;
(y)Accounts owing from an Account Debtor with respect to which Borrower has
received Deferred Revenue (but only to the extent of such Deferred Revenue)
other than Accounts owing for extended maintenance contracts or that are
non-refundable according to contract terms;
(z)Accounts owing from an Account Debtor, whose total obligations to Borrower
exceed twenty percent (20%) of all Accounts, for the amounts that exceed that
percentage, unless Bank approves in writing; and
(aa)Accounts for which Bank in its good faith business judgment determines
collection to be doubtful, including, without limitation, accounts represented
by “refreshed” or “recycled” invoices.
“Eligible Inventory” means Inventory that meets all of Borrower’s
representations and warranties in Section 5.3 and is otherwise acceptable to
Bank in all respects.
“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION




--------------------------------------------------------------------------------





“Equivalent Amount” means, with respect to an amount denominated in one
currency, the amount in another currency that would be purchased by the amount
in the first currency determined by reference to the Exchange Rate at the time
of determination.
“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.
“Event of Default” is defined in Section 8.
“Exchange Act” is the Securities Exchange Act of 1934, as amended.
“Exchange Rate” means the rate at which any currency (the “Pre-Exchange
Currency”) may be exchanged into another currency (the “Post-Exchange
Currency”), as quoted in the Wall Street Journal print edition on such day (or,
if such day is not a day on which the Wall Street Journal is published, the
immediately preceding day on which the Wall Street Journal was published). In
the event that such rate does not appear in the Wall Street Journal print
edition, the “Exchange Rate” with respect to exchanging such Pre-Exchange
Currency into such Post-Exchange Currency shall be determined by reference to
such other publicly available service for displaying exchange rates as may be
agreed upon by Borrower and Bank or, in the absence of such agreement, such
Exchange Rate shall instead be determined by Bank by any reasonable method as
they deem applicable to determine such rate, and such determination shall be
conclusive absent manifest error.
“Excluded Accounts” means (a) any Deposit Account of that is used by Borrower
solely as a payroll account for the employees of Borrower or its Subsidiaries or
the funds in which consist solely of funds held by Borrower in trust for any
director, officer or employee of the Borrower or any employee benefit plan
maintained by Borrower or funds representing deferred compensation for the
directors and employees of Borrower, (b) Deposit Accounts and Securities
Accounts of Borrower’s Foreign Subsidiaries held in jurisdictions outside the
United States, except to the extent the value of all such accounts in this
subclause (b) shall exceed Two Million Dollars ($2,000,000) in the aggregate, in
which case such accounts in any individual jurisdiction that exceed One Million
Dollars ($1,000,000) shall not be “Excluded Accounts”, and (c) trust accounts
holding assets that are pledged or otherwise encumbered pursuant to Permitted
Liens.
“Financial Statement Repository” is each of (a) Bank’s e-mail address
L43f1c@svb.com, or such other means of collecting information approved and
designated by Bank after providing notice thereof to Borrower from time to time
and (b) Bank’s online banking platform as described in Section 6.12.
“Foreign Currency” means lawful money of a country other than the United States.
“Foreign Subsidiary” is a Subsidiary that is not an entity organized under the
laws of the United States or any territory thereof.
“Funding Date” is any date on which a Credit Extension is made to or for the
account of Borrower which shall be a Business Day.
“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.
“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all Intellectual Property, claims, income
and other tax refunds, security and other deposits, payment intangibles,
contract rights, options to purchase or sell real or personal property, rights
in all litigation presently or hereafter pending (whether in contract, tort or
otherwise), insurance policies (including without limitation key man, property
damage, and business interruption insurance), payments of insurance and rights
to payment of any kind.
“Good Faith Deposit” is defined in Section 2.5(e).
“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.
“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.
“Guarantor” is any Person providing a Guaranty in favor of Bank.


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION




--------------------------------------------------------------------------------





“Guaranty” is any guarantee of all or any part of the Obligations, as the same
may from time to time be amended, restated, modified or otherwise supplemented.
“Hedging Agreement” means any interest rate exchange agreement, foreign currency
exchange agreement, commodity price protection agreement or other interest or
currency exchange rate or commodity price hedging arrangement.
“Immaterial Subsidiary” means, as of any date of determination, any direct or
indirect Subsidiary of a Borrower that has been designated by such Borrower to
Bank in writing as an “Immaterial Subsidiary” including NanoString Technologies
International, Inc., a company formed under the laws of the State of Delaware;
provided that at no time shall the assets of such Subsidiary (excluding the
value of any intercompany Accounts) exceed One Million Dollars ($1,000,000).
“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations and (d)
Contingent Obligations. For purposes of clarification, operating lease
obligations shall not be deemed to be “Indebtedness” hereunder.
“Indemnified Person” is defined in Section 12.3.
“Initial Audit” is Bank’s inspection of Borrower’s Accounts, the Collateral, and
Borrower’s Books, with results satisfactory to Bank in its sole and absolute
discretion.
“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.
“Intellectual Property” means, with respect to any Person, all of such Person’s
right, title, and interest in and to the following:
(a)its Copyrights, Trademarks and Patents;
(b)any and all trade secrets and trade secret rights, including, without
limitation, any rights to unpatented inventions, know-how and operating manuals;
(c)any and all source code;
(d)any and all design rights which may be available to such Person;
(e)any and all claims for damages by way of past, present and future
infringement of any of the foregoing, with the right, but not the obligation, to
sue for and collect such damages for said use or infringement of the
Intellectual Property rights identified above; and
(f)all amendments, renewals and extensions of any of the Copyrights, Trademarks
or Patents.
“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.
“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.
“Key Person” is Borrower’s Chief Executive Officer, who is Brad Gray as of the
Effective Date.
“Letter of Credit” is a standby or commercial letter of credit issued by Bank
upon request of Borrower based upon an application, guarantee, indemnity, or
similar agreement.
“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.
“Liquidity” is, at any time, the sum of the aggregate amount of unrestricted and
unencumbered (except Liens in favor of Bank and CRG) cash and Cash Equivalents
held at such time by Borrower in Deposit Accounts or Securities Accounts
maintained with Bank or its Affiliates (which for the sake of clarity shall
exclude any such amounts constituting CRG Senior Collateral or which are
otherwise pledged or secure obligations to Persons other than Bank).


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION




--------------------------------------------------------------------------------





“Loan Documents” are, collectively, this Agreement and any schedules, exhibits,
certificates, notices, and any other documents related to this Agreement, any
Bank Services Agreement, the CRG Intercreditor Agreement, any subordination
agreement, any note, or notes or guaranties executed by Borrower or any
Guarantor, and any other present or future agreement by Borrower and/or any
Guarantor with or for the benefit of Bank, all as amended, restated, or
otherwise modified.
“Loan Party” or “Loan Parties” means, individually or collectively, Borrower and
each of its Subsidiaries that is a Guarantor, if any, to the extent such
Guarantor has (a) executed and delivered to Bank a security agreement in form
and substance reasonably satisfactory to Bank pursuant to which such Guarantor
has granted Bank a first priority perfected Lien in the types of assets
substantially similar to the Collateral to secure the Obligations, free and
clear of all Liens other than Permitted Liens; (b) delivered to Bank such
appropriate Control Agreements in form and substance reasonably satisfactory to
Bank if and to the extent required under Section 6.8(b); and (c) provided to
Bank all other documentation in form and substance satisfactory to Bank, which
in its opinion is appropriate with respect to the execution and delivery of the
applicable documentation referred to above.
“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Bank’s Lien in the Collateral or in the value of such Collateral;
(b) a material adverse change in the business, operations, or condition
(financial or otherwise) of Borrower; or (c) a material impairment of the
prospect of repayment of any portion of the Obligations.
“nCounter Elements” means general purpose reagents containing generic reporter
probes and capture probes that customers can combine with independently sourced
oligonucleotides to create their own customized reagents.
“Net 60 Plus Accounts” means any Accounts for which the net amount thereof is
due in full more than sixty (60) days after the invoice date.
“Obligations” are Borrower’s obligations to pay when due any debts, principal,
interest, fees, Bank Expenses, the Termination Fee, the Anniversary Fees, and
other amounts Borrower owes Bank now or later, whether under this Agreement, the
other Loan Documents, or otherwise, including, without limitation, all
obligations relating to Bank Services and interest accruing after Insolvency
Proceedings begin and debts, liabilities, or obligations of Borrower assigned to
Bank, and to perform Borrower’s duties under the Loan Documents.
“Operating Documents” are, for any Person, such Person’s formation documents, as
certified by the Secretary of State (or equivalent agency) of such Person’s
jurisdiction of organization on a date that is no earlier than thirty (30) days
prior to the Effective Date, and, (a) if such Person is a corporation, its
bylaws in current form, (b) if such Person is a limited liability company, its
limited liability company agreement (or similar agreement), and (c) if such
Person is a partnership, its partnership agreement (or similar agreement), each
of the foregoing with all current amendments or modifications thereto.
“Overadvance” is defined in Section 2.3.
“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.
“Payment Date” is the last calendar day of each month.
“Perfection Certificate” is defined in Section 5.1.
“Permitted Commercialization Arrangement” means such commercialization, research
and development, co-marketing and other collaborative arrangements, including
joint ventures, whether or not such arrangements provide for licenses to
Patents, Trademarks, Copyrights or other Intellectual Property rights of
Borrower, with Persons (including a Permitted Commercialization Arrangement
Vehicle) with a primary line of business in the development, commercialization
or manufacture of medical, diagnostic or pharmaceutical products or devices;
provided that any such licenses and arrangements must be bona fide arms’-length
transfers of the right to use such Intellectual Property that do not have the
economic substance of a sale and Borrower retains legal ownership of such
Intellectual Property.
“Permitted Commercialization Arrangement Vehicle” means an entity, which may be
a joint venture enterprise, engaged in the business of a Permitted
Commercialization Arrangement and in which Borrower or its Subsidiaries have
substantial representation in the governing body of such entity.
“Permitted Cure Debt” means Indebtedness incurred in connection with the
exercise of the Subordinated Debt Cure Right and (i) that is governed by
documentation containing representations, warranties, covenants and events of
default no more burdensome or restrictive than those contained in the Loan
Documents unless such terms are also offered to Bank hereunder, (ii) that has a
maturity date later than the Revolving Line Maturity Date, (iii) in respect of
which no cash payments of principal or interest are required prior to the
Revolving Line Maturity Date, and (iv) in respect of which the holders have
agreed in favor of Borrower and Bank (A) that such Indebtedness is unsecured,
and (B) to terms of subordination acceptable to Bank pursuant


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION




--------------------------------------------------------------------------------





to a subordination, intercreditor, or other similar agreement in form and
substance satisfactory to Bank entered into among Bank and such holders. Neither
CRG nor its affiliates shall be permitted to be holders of such Permitted Cure
Debt for purposes of this Agreement without Bank’s prior written consent.
“Permitted Indebtedness” is:
(a)Borrower’s Indebtedness to Bank under this Agreement and the other Loan
Documents;
(b)Indebtedness existing on the Prior Loan Agreement Effective Date which is
shown on the Perfection Certificate;
(c)Subordinated Debt;
(d)unsecured Indebtedness to trade creditors incurred in the ordinary course of
business;
(e)unsecured Indebtedness pursuant to corporate credit cards (other than with
Bank) in an aggregate principal amount outstanding not to exceed One Million
Dollars ($1,000,000);
(f)the CRG Indebtedness provided that the aggregate principal amount outstanding
does not exceed the amount permitted in the CRG Intercreditor Agreement;
(g)Indebtedness among the Borrowers and its Subsidiaries to the extent the same
is permitted as a Permitted Investment pursuant to clauses (e) and (f) of the
definition thereof;
(h)accounts payable and purchasing card balances owing to trade creditors for
goods and services and current operating liabilities (not the result of the
borrowing of money) incurred in the ordinary course of Borrower’s or its
Subsidiary’s business in accordance with customary terms and paid within the
specified time, unless contested in good faith by appropriate proceedings and
reserved for in accordance with GAAP;
(i)Indebtedness consisting of guarantees resulting from endorsement of
negotiable instruments for collection by Borrower or any Subsidiary in the
ordinary course of business;
(j)Indebtedness (i) of Loan Parties to each other; (ii) of any Subsidiary not a
Guarantor to any other Subsidiary not a Guarantor; and (iii) of a Loan Party to
a Subsidiary that is not a Guarantor incurred in the ordinary course of business
in an aggregate amount in any fiscal year not to exceed Two Million Five Hundred
Thousand Dollars ($2,500,000) (or the Equivalent Amount in other currencies)
plus Indebtedness pursuant to Cost-Plus Arrangements;
(k)Guarantees (i) by a Loan Party of Indebtedness of another Loan Party and
(ii) by any Subsidiary not a Guarantor of Indebtedness of any other Subsidiary
not a Guarantor;
(l)normal course of business equipment financing, provided that (i) at the time
of incurrence thereof, the outstanding principal amount of such Indebtedness or
the capitalized amount of the remaining lease or similar payments under the
relevant lease or other applicable agreement or instrument that would appear on
a balance sheet of such Person as of such date in accordance with GAAP, shall
not exceed Five Million Dollars ($5,000,000) (or the Equivalent Amount in other
currencies), and (ii) if secured, the collateral therefor consists solely of the
assets being financed, the products and proceeds thereof and books and records
related thereto;
(m)contingent return obligations consistent with market practice in respect of
unspent advances to Borrower or its Subsidiaries by a third-party entity (each
such entity a “Research Partner”) whereby such funds and any interest thereon
are used to pay costs and expenses for the research performed and expenses
incurred in compliance with agreements between Borrower or its Subsidiaries and
such Research Partner;
(n)advance or deposits from customers or vendors received in the ordinary course
of business and held with a deposit bank insured by the Federal Deposit
Insurance Corporation;
(o)other unsecured Indebtedness in an aggregate principal amount not to exceed
One Million Dollars ($1,000,000) at any time outstanding;
(p)workers’ compensation claims, payment obligations in connection with health
disability or other types of social security benefits, unemployment or other
insurance obligations, reclamation and statutory obligations, in each case
incurred in the ordinary course of Borrower’s or its Subsidiary’s business;
(q)Indebtedness of Foreign Subsidiaries in respect of any agreement providing
for treasury, depositary, cash management services, including in connection with
any automated clearing house transfers of funds or any similar


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION




--------------------------------------------------------------------------------





transactions, securities settlements, foreign exchange contracts, assumed
settlement, netting services, overdraft protections and other cash management,
intercompany cash pooling and similar arrangements, in each case in the ordinary
course of business;
(r)Indebtedness of Foreign Subsidiaries with respect to letters of credit
outstanding, provided that at any time in any given calendar year, the
outstanding principal amount of such Indebtedness shall not exceed Five Hundred
Thousand Dollars ($500,000) at any time outstanding;
(s)Indebtedness (other than for borrowed money) that may be deemed to exist
pursuant to any (i) warranty or contractual service obligations or take-or-pay
obligations contained in supply or similar agreements, in each case incurred in
the ordinary course of business, or (ii) or performance or surety bonds or
similar obligations incurred in the ordinary course of business provided the
aggregate outstanding amount of such Indebtedness described in this subclause
(ii) does not exceed Five Hundred Thousand Dollars ($500,000) at any time;
(t) Indebtedness consisting of the bona fide financing of insurance premiums or
self-insurance obligations (which must be commercially reasonable and consistent
with insurance practices generally), in each case to the extent, (x) in the
ordinary course of business, (y) such financing arrangement has been approved in
writing by Bank and (y) the aggregate outstanding amount thereof does not exceed
Five Hundred Thousand Dollars ($500,000) at any time; and
(u)extensions, refinancings, modifications, amendments and restatements of any
items of Permitted Indebtedness (a) through (t) above, provided that the
principal amount thereof is not increased or the terms thereof are not modified
to impose more burdensome terms upon Borrower or its Subsidiary, as the case may
be.
“Permitted Investments” are:
(a)Investments shown on the Perfection Certificate and existing on the Prior
Loan Agreement Effective Date;
(b)Investments consisting of Cash Equivalents;
(c)Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of Borrower
or a Subsidiary;
(d)Investments consisting of deposit and securities accounts in which Bank has a
perfected security interest except as otherwise permitted by Section 6.8(b);
(e)extensions of credit in the nature of accounts receivable or notes receivable
arising from the sales or leases of goods or services in the ordinary course of
business;
(f)Investments by Borrower or Loan Parties in Loan Parties;
(g)Investments by Borrower or Loan Parties in Subsidiaries that are not Loan
Parties in an aggregate amount at any time (net of payments for inventory and
equipment, any intercompany loan repayments and returns of cash, inventory and
equipment, whether made by cash payment or by offset of amounts owed by Borrower
or such Loan Party to such Subsidiary) not to exceed Two Million Five Hundred
Thousand Dollars ($2,500,000) (or the Equivalent Amount in other currencies) in
any fiscal year plus any Investments pursuant to Cost-Plus Arrangements, it
being understood that transfers of inventory and equipment in the ordinary
course of business will be counted against the foregoing limits at an amount no
less than the GAAP value of such asset (which shall not be less than cost or
depreciated value); provided that any such offset in respect of payment for
services shall not exceed an amount that is consistent with the application of
arm’s length principles under Section 482 of the Code and regulations
thereunder;
(h)Hedging Agreements entered into in the ordinary course of Borrower’s
financial planning solely to hedge currency risks (and not for speculative
purposes) and in an aggregate net exposure amount for all such Hedging
Agreements not in excess of Two Million Dollars ($2,000,000) (or the Equivalent
Amount in other currencies);
(i)Investments consisting of security deposits with utilities, landlords and
other like Persons made in the ordinary course of business not to exceed One
Million Dollars ($1,000,000) outstanding at any time;
(j)employee loans, travel advances and guarantees in accordance with Borrower’s
usual and customary practices with respect thereto (if permitted by applicable
law) which in the aggregate shall not exceed One Million Dollars ($1,000,000)
outstanding at any time (or the Equivalent Amount in other currencies);
(k)Investments received in connection with any Insolvency Proceedings in respect
of any customers, suppliers or clients and in settlement of delinquent
obligations of, and other disputes with, customers, suppliers or clients;


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION




--------------------------------------------------------------------------------





(l)Investments (excluding non-exclusive licenses of Intellectual Property and
exclusive (with respect to jurisdiction only) licenses of Intellectual Property
outside of the U.S.) as part of a Permitted Commercialization Arrangement,
provided that the value of the cash and tangible property components of such
Investment (valued at cost) shall not in any fiscal year exceed Five Million
Dollars ($5,000,000) (or such greater amount approved by Bank, such approval not
to be unreasonably withheld), provided the portion of such limit not used in any
fiscal year shall not be available in any succeeding fiscal year;
(m)Investments permitted by Borrower’s investment policy as in effect as of the
date of this Agreement, with such changes thereto as shall be approved by
Borrower’s Board of Directors with the consent of Bank, which consent shall not
be unreasonably withheld; and
(n)other Investments not to exceed Five Hundred Thousand Dollars ($500,000) in
the aggregate (i) outstanding at any time and (ii) in any fiscal year.
“Permitted Liens” are:
(a)Liens securing Borrower’s Indebtedness to Bank under this Agreement and the
other Loan Documents;
(b)Liens existing on the Prior Loan Agreement Effective Date which are shown on
the Perfection Certificate or arising under this Agreement or the other Loan
Documents;
(c)Liens for taxes, fees, assessments or other government charges or levies,
either (i) not due and payable or (ii) being contested in good faith and for
which Borrower maintains adequate reserves on Borrower’s Books, provided that no
notice of any such Lien has been filed or recorded under the Internal Revenue
Code of 1986, as amended, and the Treasury Regulations adopted thereunder;
(d)Liens (i) securing Indebtedness permitted under clause (l) of the defined
term “Permitted Indebtedness,” or (ii) existing on Equipment when acquired, if
the Lien is confined to the property and improvements and the proceeds of the
Equipment;
(e)Liens in favor of CRG Servicing securing the CRG Indebtedness permitted under
clause (f) of the definition of “Permitted Indebtedness” and subject to the CRG
Intercreditor Agreement
(f)Liens that are possessory in nature and imposed by law which were incurred in
the ordinary course of business, including (but not limited to) carriers’,
warehousemen’s and mechanics’ liens, liens relating to leasehold improvements
and other similar liens arising in the ordinary course of business and which
(x) do not in the aggregate materially detract from the value of the Property
subject thereto or materially impair the use thereof in the operations of the
business of such Person or (y) are being contested in good faith by appropriate
proceedings, which proceedings have the effect of preventing the forfeiture or
sale of the Property subject to such liens and for which adequate reserves have
been made if required in accordance with GAAP;
(g)Liens, pledges or deposits made in connection with and to secure payment of
workers’ compensation, unemployment insurance or other similar social security
legislation in the ordinary course of business (other than Liens imposed by
ERISA);
(h)servitudes, easements, rights of way, restrictions and other similar
encumbrances on real Property imposed by applicable Laws and encumbrances
consisting of zoning or building restrictions, easements, licenses, restrictions
on the use of property or minor imperfections in title thereto which, in the
aggregate, are not material, and which do not in any case materially detract
from the value of the property subject thereto or interfere with the ordinary
conduct of the business of any of the Loan Parties;
(i)with respect to any real Property, (A) (i) such defects or encroachments as
might be revealed by an up-to-date survey of such real Property; (ii) the
reservations, limitations, provisos and conditions expressed in the original
grant, deed or patent of such property by the original owner of such real
Property pursuant to applicable Laws; and (iii) rights of expropriation, access
or user or any similar right conferred or reserved by or in applicable Laws,
which, in the aggregate for (i), (ii) and (iii), are not material, and which do
not in any case materially detract from the value of the property subject
thereto or interfere with the ordinary conduct of the business of any of the
Loan Parties, and (B) leases or subleases granted in the ordinary course of
business;
(j)bankers’ liens, rights of setoff and similar Liens incurred on Excluded
Accounts made in the ordinary course of business;


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION




--------------------------------------------------------------------------------





(k)non-exclusive licenses or sublicenses, leases or subleases of property (other
than real Property or Intellectual Property) granted in the ordinary course of
Borrower’s business, if the leases, subleases, licenses and sublicenses do not
prohibit any Loan Party from granting Bank a security interest in such property;
(l)Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default;
(m)cash collateral arrangements made with respect to letters of credit permitted
by clause (r) of the defined term “Permitted Indebtedness” but not exceeding the
amount of the Indebtedness permitted by clause (r) of the defined term
“Permitted Indebtedness”;
(n)Liens on assets which are Transferred in accordance with clause (e) of
Section 7.1 of this Agreement;
(o)Liens consisting of the Transfers permitted under clauses (k), (l) and (m) of
Section 7.1 of this Agreement; and
(p)Liens the creation of which did not involve Borrower’s or its Subsidiaries’
consensual participation or involvement encumbering assets not to exceed Two
Hundred Fifty Thousand Dollars ($250,000) in the aggregate in any fiscal year.
“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.
“Prime Rate” is the rate of interest per annum from time to time published in
the money rates section of The Wall Street Journal or any successor publication
thereto as the “prime rate” then in effect; provided that, in the event such
rate of interest is less than zero, such rate shall be deemed to be zero for
purposes of this Agreement; and provided further that if such rate of interest,
as set forth from time to time in the money rates section of The Wall Street
Journal, becomes unavailable for any reason as determined by Bank, the “Prime
Rate” shall mean the rate of interest per annum announced by Bank as its prime
rate in effect at its principal office in the State of California (such Bank
announced Prime Rate not being intended to be the lowest rate of interest
charged by Bank in connection with extensions of credit to debtors); provided
that, in the event such rate of interest is less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.
“Prior Loan Agreement Effective Date” is defined in the Recitals.
“Product” means the principal version in the market of (a) the nCounter®
Analysis System and its essential components, or (b) the nCounter-based
Prosigna™ Breast Cancer Prognostic Gene Signature Assay, and each of their
respective commercially available successors.
“Property” of any Person means any property or assets, or interest therein, of
such Person.
“Publicly Reporting Company” means an issuer generally subject to the public
reporting requirements of the Securities and Exchange Act of 1934.
“Quarterly Financial Statements” is defined in Section 6.2(c).
“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.
“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
“Reserves” means, as of any date of determination, such amounts as Bank may from
time to time establish and revise in its good faith business judgment, reducing
the amount of Advances and other financial accommodations which would otherwise
be available to Borrower (a) to reflect events, conditions, contingencies or
risks which, as determined by Bank in its good faith business judgment, do or
may adversely affect (i) the Collateral or any other property which is security
for the Obligations or its value (including without limitation any increase in
delinquencies of Accounts), (ii) the assets, business or prospects of Borrower
or any Guarantor, or (iii) the security interests and other rights of Bank in
the Collateral (including the enforceability, perfection and priority thereof);
or (b) to reflect Bank’s reasonable belief that any collateral report or
financial information furnished by or on behalf of Borrower or any Guarantor to
Bank is or may have been incomplete, inaccurate or


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION




--------------------------------------------------------------------------------





misleading in any material respect; or (c) in respect of any state of facts
which Bank determines constitutes an Event of Default or may, with notice or
passage of time or both, constitute an Event of Default.
“Responsible Officer” is any of the Chief Executive Officer, President, Chief
Financial Officer and Controller of Borrower.
“Restricted License” is any material license or other agreement with respect to
which Borrower is the licensee (a) that prohibits or otherwise restricts
Borrower from granting a security interest in Borrower’s interest in such
license or agreement or any other property, or (b) for which a default under or
termination of could interfere with Bank’s right to sell any Collateral.
“Revolving Line” is an aggregate amount equal to Twenty Million Dollars
($20,000,000).
“Revolving Line Maturity Date” is November 16, 2021.
“SEC” shall mean the Securities and Exchange Commission, any successor thereto,
and any analogous Governmental Authority.
“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.
“Specified Affiliate” is any Person (a) more than ten percent (10.0%) of whose
aggregate issued and outstanding equity or ownership securities or interests,
voting, non-voting or both, are owned or held directly or indirectly,
beneficially or of record, by Borrower, and/or (ii) whose equity or ownership
securities or interests representing more than ten percent (10.0%) of such
Person’s total outstanding combined voting power are owned or held directly or
indirectly, beneficially or of record, by Borrower.
“Streamline Period” is, on and after the Effective Date, provided no Event of
Default has occurred and is continuing, the period (a) commencing on the first
day of the month following the day that Borrower provides to Bank a written
report that Borrower has, for each consecutive day in the immediately preceding
month, maintained Liquidity, as determined by Bank in its discretion, in an
amount at all times greater than or equal to Twenty-Five Million Dollars
($25,000,000) (the “Streamline Balance”); and (b) terminating on the earlier to
occur of (i) the occurrence of an Event of Default, and (ii) the first day
thereafter in which Borrower fails to maintain the Streamline Balance, as
determined by Bank in its reasonable discretion. Upon the termination of a
Streamline Period, Borrower must maintain the Streamline Balance each
consecutive day for one (1) month as determined by Bank in its discretion, prior
to entering into a subsequent Streamline Period. Each Streamline Period, and
each such Streamline Period shall commence on the first day of the monthly
period following the date Bank determines, in its reasonable discretion, that
the Streamline Balance has been achieved.
“Subordinated Debt” is indebtedness incurred by Borrower subordinated to all of
Borrower’s now or hereafter indebtedness to Bank (pursuant to a subordination,
intercreditor, or other similar agreement in form and substance satisfactory to
Bank entered into between Bank and the other creditor), on terms acceptable to
Bank.
“Subsidiary” is, as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless the context otherwise requires, each reference
to a Subsidiary herein shall be a reference to a Subsidiary of Borrower.
“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.
“Transfer” is defined in Section 7.1.
[Signature page follows.]




[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.
BORROWER:
NANOSTRING TECHNOLOGIES, INC.
By:
/s/ R. Bradley Gray
 
Name:
R. Bradley Gray
 
Title:
President and Chief Executive Officer
 
 
 
 
BANK:
 
SILICON VALLEY BANK
 
 
 
By:
/s/ Shawn Parry
 
Name:
Shawn Parry
 
Title:
Director
 



[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION




--------------------------------------------------------------------------------






EXHIBIT A - COLLATERAL DESCRIPTION
The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:
(i) Accounts (other than IP/Equipment Accounts (as defined below)),
(ii) Inventory, (iii) cash, Cash Equivalents, short and long term investments
(but excluding, for the avoidance of doubt, any other marketable equity
securities in a Subsidiary of Borrower or owned by Borrower as part of a joint
venture), all bank accounts including, without limitation, all operating
accounts, depository accounts, savings accounts, and investment accounts, and
all property contained therein, (iv) all Proceeds of all of the foregoing, and
(v) all Borrower’s Books relating to the foregoing Collateral; provided however,
the Collateral shall not include the following: (A) any right, title or interest
of Borrower in any Intellectual Property or any licenses thereof, (B) any
Accounts or proceeds arising from the sale, transfer, license or other
disposition of any Intellectual Property (or licenses thereto), except for
Product Sale Licenses, or from the sale, transfer, lease or other disposition of
equipment (collectively, “IP/Equipment Accounts”), (C) equipment, (D) to the
extent evidencing, governing, securing or otherwise related to Equipment, any
general intangibles, chattel paper, instruments or documents, (E) proceeds of
the foregoing clauses (A) through (D) and the proceeds of insurance policies
with respect thereof, (F) CRG Cash Collateral, or (G) Excluded Accounts.
Notwithstanding the foregoing, the Collateral does not include any property or
assets of Borrower solely to the extent that (i) such property or assets
constitute CRG Senior Collateral and are securing the obligations Borrower under
the CRG Loan Agreement and (ii) the CRG Loan Agreement has not been terminated.


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



Exhibit A-1



--------------------------------------------------------------------------------








EXHIBIT B
COMPLIANCE STATEMENT
TO:
SILICON VALLEY BANK
 
Date:
 
FROM:
NANOSTRING TECHNOLOGIES, INC.
 
 
 

Under the terms and conditions of the Amended and Restated Loan and Security
Agreement between Borrower and Bank (the “Agreement”), Borrower is in complete
compliance for the period ending _______________ with all required covenants
except as noted below. Attached are the required documents evidencing such
compliance, setting forth calculations prepared in accordance with GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes. Capitalized terms used but not otherwise
defined herein shall have the meanings given them in the Agreement.
Please indicate compliance status by circling Yes/No under “Complies” column.
 
Reporting Covenants
Required
Complies
 
 
 
Quarterly financial statements with
Compliance Statement
Quarterly within 45 days (other than 4th quarter)
Yes No
Annual financial statements (4th quarter)
FYE within 90 days
Yes No
10-Q, 10-K and 8-K
Within 5 days after filing with
SEC
Yes No
A/R & A/P Agings, detailed accounts receivable ledger and detailed listing of
Account Debtors
Quarterly within 45 days
Yes No
Inventory Report
Quarterly within 45 days
Yes No
Board approved projections
FYE within 30 days and as amended/updated
Yes No
Borrowing Base Statements (including detailed accounts receivable ledger)
(i) Weekly if Streamline Period not in
 Effect and Advances outstanding,
(ii) monthly within 30 days if
Streamline Period in effect and
Advances outstanding, and
(iii) quarterly within 45 days if no Advances outstanding
Yes No
 



Streamline Period
 
Liquidity
Streamline Period
Applies
Liquidity > $25,000,000
Yes
Yes No
Liquidity < $25,000,000
No
Yes No





[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

Exhibit B-1



--------------------------------------------------------------------------------





Financial Covenant
Required
Actual
Complies
 
 
Maintain as indicated:
 
 
 
Minimum Liquidity
Greater than $2,000,000
$________
Yes No
Minimum Revenue (trailing 12 month)
 
 
 
  December 31, 2019
$ [†]
$________
Yes No
  December 31, 2020
$ [†]
$________
Yes No

Except as noted below, (i) as of the date of this Compliance Statement, the
information and calculations set forth therein are true, accurate and correct,
(ii) as of the end of the compliance period set forth in this submission,
Borrower is in complete compliance with all required covenants except as noted
in such Compliance Statement, (iii) as of the date of this submission, no Events
of Default have occurred or are continuing, (iv) all representations and
warranties other than any representations or warranties that are made as of a
specific date in Section 5 remain true and correct in all material respects as
of the date of this submission except as noted below, (v) as of the date of this
submission, Borrower and each of its Subsidiaries has timely filed all required
tax returns and reports, and Borrower has timely paid all foreign, federal,
state and local taxes, assessments, deposits and contributions owed by Borrower
except as otherwise permitted pursuant to the terms of Section 5.9, and (vi) as
of the date of this submission, no Liens have been levied or claims made against
Borrower or any of its Subsidiaries relating to unpaid employee payroll or
benefits of which Borrower has not previously provided written notification to
Bank. (If no exceptions exist, state “No exceptions to note.”)
-------------------------------------------------------------------------------------------------------------------------


Has Borrower entered into any Permitted Commercialization Arrangement with
Investments exceeding $2,500,000 in the most recent quarter? ____. If so, attach
copies of the applicable transaction documents.


[†]
DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

Exhibit B-2

